Exhibit 10.1

 

Execution Copy

 

GATEWAY, INC.

 

Issuer

 

U.S. BANK NATIONAL ASSOCIATION

 

Trustee

 

Indenture

 

Dated as of December 21, 2004

 

$150,000,000

 

1.50% Senior Convertible Notes Due 2009

 

$150,000,000

 

2.00% Senior Convertible Notes Due 2011

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

   1            Section 1.1      Certain Terms Defined.    1

ARTICLE 2. SECURITIES

   7            Section 2.1      Form and Dating.    7            Section 2.2  
   Execution and Authentication.    8            Section 2.3      Registrar,
Paying Agent and Conversion Agent.    9            Section 2.4      Paying Agent
to Hold Money in Trust.    10            Section 2.5      Holder Lists.    10  
         Section 2.6      Transfer and Exchange.    10            Section 2.7  
   Replacement Securities.    11            Section 2.8      Outstanding
Securities.    11            Section 2.9      Temporary Securities.    12     
      Section 2.10    Cancellation.    12            Section 2.11    Defaulted
Interest.    12            Section 2.12    CUSIP Numbers.    12     
      Section 2.13    Global Securities.    12            Section 2.14   
Transfer Restrictions.    14

ARTICLE 3. COVENANTS

   15            Section 3.1      Payment of Principal and Interest.    15     
      Section 3.2      Written Statement to Trustee.    15            Section
3.3      Corporate Existence.    15            Section 3.4      Reports by the
Issuer.    16            Section 3.5      Waiver of Usury Defense.    16     
      Section 3.6      Registration Rights.    16

ARTICLE 4. REMEDIES OF THE TRUSTEE AND HOLDERS ON EVENT OF DEFAULT

   17            Section 4.1      Event of Default Defined; Acceleration of
Maturity; Waiver of Default.    17            Section 4.2      Collection of
Indebtedness by Trustee; Trustee May Prove Debt.    18            Section 4.3  
   Application of Proceeds.    20            Section 4.4      Suits for
Enforcement.    21            Section 4.5      Restoration of Rights or
Abandonment of Proceedings.    21            Section 4.6      Limitations on
Suits by Holders.    21            Section 4.7      Unconditional Right of
Holders to Receive Principal, Premium and Interest, to Convert and to Institute
Certain Suits.    22            Section 4.8      Powers and Remedies Cumulative;
Delay or Omission Not Waiver of Default.    22            Section 4.9     
Control by Holders.    22

 

i



--------------------------------------------------------------------------------

           Section 4.10    Waiver of Past Defaults.    23      Section 4.11   
Trustee to Give Notice of Default, But May Withhold in Certain Circumstances.   
23      Section 4.12    Right of Court to Require Filing of Undertaking to Pay
Costs.    23      Section 4.13    Waiver of Stay or Extension Laws.    24     
Section 4.14    Repurchase for Stock at the Option of the Holder upon an Event
of Default.    24

ARTICLE 5. CONCERNING THE TRUSTEE

   25      Section 5.1      Duties and Responsibilities of the Trustee; During
Default; Prior to Default.    25      Section 5.2      Certain Rights of the
Trustee.    26      Section 5.3      Trustee Not Responsible for Recitals,
Disposition of Securities or Application of Proceeds Thereof.    27      Section
5.4      Trustee and Agents May Hold Securities; Collections, etc.    27     
Section 5.5      Compensation and Indemnification of Trustee and Its Prior
Claim.    28      Section 5.6      Right of Trustee to Rely on Officers’
Certificate, etc.    28      Section 5.7      Persons Eligible for Appointment
as Trustee.    29      Section 5.8      Resignation and Removal; Appointment of
Successor Trustee.    29      Section 5.9      Acceptance of Appointment by
Successor Trustee.    30      Section 5.10    Merger, Conversion, Consolidation
or Succession to Business of Trustee.    31

ARTICLE 6. CONCERNING THE HOLDERS

   31      Section 6.1      Evidence of Action Taken by Holders.    31     
Section 6.2      Proof of Execution of Instruments and of Holding of Securities.
   32      Section 6.3      Holders to Be Treated as Owners.    32      Section
6.4      Securities Owned by Issuer Deemed Not Outstanding.    32      Section
6.5      Right of Revocation of Action Taken.    33      Section 6.6      Record
Date for Consents and Waivers.    33

ARTICLE 7. SUPPLEMENTAL INDENTURES

   33      Section 7.1      Supplemental Indentures Without Consent of Holders.
   33      Section 7.2      Supplemental Indentures with Consent of Holders.   
35      Section 7.3      Effect of Supplemental Indenture.    36      Section
7.4      Documents to Be Given to Trustee.    36      Section 7.5      Notation
on Securities in Respect of Supplemental Indentures.    36

ARTICLE 8. CONSOLIDATION, MERGER, SALE OR CONVEYANCE

   36      Section 8.1      Covenant Not to Merge, Consolidate, Sell or Convey
Property Except Under Certain Conditions.    36      Section 8.2      Surviving
Person Substituted.    37      Section 8.3      Opinion of Counsel and Officers’
Certificate to Trustee.    37

ARTICLE 9. SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS

   37      Section 9.1      Satisfaction and Discharge of Indenture.    37

 

ii



--------------------------------------------------------------------------------

           Section 9.2          Application by Trustee of Funds Deposited for
Payment of Securities.    38      Section 9.3          Repayment of Moneys Held
by Paying Agent.    39      Section 9.4          Return of Moneys Held by
Trustee and Paying Agent Unclaimed for Two Years.    39      Section 9.5      
   Indemnity for U.S. Government Obligations.    39

ARTICLE 10. MISCELLANEOUS PROVISIONS

   39      Section 10.1        Partners, Incorporators, Stockholders, Officers
and Directors of Issuer Exempt from Individual Liability.    39      Section
10.2        Provisions of Indenture for the Sole Benefit of Parties and Holders.
   40      Section 10.3        Successors and Assigns of Issuer Bound by
Indenture.    40      Section 10.4        Notices and Demands on Issuer, Trustee
and Holders.    40      Section 10.5        Officers’ Certificates and Opinions
of Counsel; Statements to Be Contained Therein.    41      Section 10.6       
Payments Due on Saturdays, Sundays and Legal Holidays.    42      Section
10.7        Conflict with TIA.    42      Section 10.8        Communications by
Holders with Other Holders.    42      Section 10.9        Issuer to Furnish
Trustee Names and Addresses of Holders.    42      Section 10.10      New York
Law to Govern.    42      Section 10.11      Counterparts.    43      Section
10.12      Effect of Headings.    43      Section 10.13      Tax Treatment.   
43

ARTICLE 11. REDEMPTION OF SECURITIES

   43      Section 11.1        No Right of Optional Redemption.    43

ARTICLE 12. CONVERSION OF SECURITIES

   43      Section 12.1        Conversion Privilege.    43      Section 12.2    
   Exercise of Conversion Privilege.    45      Section 12.3        Payment Upon
Conversion.    47      Section 12.4        Fractional Shares.    48      Section
12.5        Adjustment of Conversion Rate.    49      Section 12.6       
Continuation of Conversion Privilege in Case of Reorganization, Change, Merger,
Consolidation or Sale of Assets.    53      Section 12.7        Notice of
Certain Events.    54      Section 12.8        Taxes on Conversion.    54     
Section 12.9        Issuer to Provide Common Stock.    55      Section 12.10  
   Disclaimer of Responsibility for Certain Matters.    55      Section 12.11  
   Return of Funds Deposited for Repurchase of Converted Securities.    56     
Section 12.12      Restriction on Common Stock Issuable Upon Conversion.    56

ARTICLE 13. REPURCHASE AT THE OPTION OF THE HOLDER UPON A DESIGNATED EVENT

   58      Section 13.1        Right to Require Repurchase.    58      Section
13.2        Procedures for Repurchase at the Option of the Holders.    59

 

iii



--------------------------------------------------------------------------------

EXHIBIT A   Form of Note Due 2009 EXHIBIT B   Form of Note Due 2011 EXHIBIT C  
Form of Conversion Notice EXHIBIT D   Form of Option of Holder to Elect
Repurchase Upon Designated Event EXHIBIT E   Form of Certificate for Transfer of
Restricted Common Stock

 

iv



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture

Act Section

--------------------------------------------------------------------------------

  

Indenture

Section

--------------------------------------------------------------------------------

310(a)(1)

   5.7

(a)(2)

   5.7

(a)(3)

   n/a

(a)(4)

   n/a

(b)

   5.7,      5.8,      5.10,      10.4

(c)

   n/a

311(a)

   n/a

(b)

   n/a

(c)

   n/a

312(a)

   2.5

(b)

   10.8

(c)

   10.8

313(a)

   n/a

(b)(1)

   n/a

(b)(2)

   n/a

(c)

   10.4

(d)

   n/a

314(a)

   3.4,      10.4,      10.5

(b)

   n/a

(c)(1)

   10.5

(c)(2)

   10.5

(c)(3)

   n/a

(d)

   n/a

(e)

   10.5

(f)

   n/a

315(a)

   5.1

(b)

   4.11

(c)

   5.1

(d)

   5.1

(e)

   4.12

316(a)(last sentence)

   6.4

(a)(1)(A)

   4.9

(a)(1)(B)

   4.10

(a)(2)

   n/a

(b)

   4.7

(c)

   6.6

317(a)(1)

   4.2

(a)(2)

   4.2

 

v



--------------------------------------------------------------------------------

Trust Indenture

Act Section

--------------------------------------------------------------------------------

  

Indenture

Section

--------------------------------------------------------------------------------

(b)

   9.3

318(a)

   10.7

(b)

   n/a

(c)

   10.7

--------------------------------------------------------------------------------

“n/a” means not applicable.

* This Cross-Reference Table shall not, for any purpose, be deemed to be a part
of the Indenture.

 

vi



--------------------------------------------------------------------------------

THIS INDENTURE, dated as of December 21, 2004, between Gateway, Inc., a Delaware
corporation (the “Issuer”), and U.S. Bank National Association, a national
banking association (the “Trustee”),

 

W I T N E S S E T H :

 

WHEREAS, the Issuer has duly authorized the issue of its 1.50% Senior
Convertible Notes Due 2009 (the “Notes Due 2009”) and its 2.00% Senior
Convertible Notes Due 2011 (the “Notes Due 2011” and, together with the Notes
Due 2009, the “Securities”) of substantially the tenor and amount hereinafter
set forth;

 

WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide, among other things, for the authentication, delivery and
administration of the Securities; and

 

WHEREAS, all things necessary to make this Indenture a valid and legally binding
indenture and agreement according to its terms have been done;

 

NOW, THEREFORE:

 

In consideration of the premises and the purchases of the Securities by the
Holders thereof, the Issuer and the Trustee mutually covenant and agree for the
equal and proportionate benefit of the respective Holders from time to time of
the Securities as follows:

 

ARTICLE 1.

 

DEFINITIONS

 

Section 1.1 Certain Terms Defined.

 

The following terms (except as otherwise expressly provided or unless the
context otherwise clearly requires) for all purposes of this Indenture and of
any indenture supplemental hereto shall have the respective meanings specified
in this Section. All other terms used in this Indenture which are defined in the
TIA, or the definitions of which in the Securities Act are referred to in the
TIA (except as herein otherwise expressly provided or unless the context
otherwise requires), shall have the meaning assigned to such terms in the TIA
and the Securities Act as in force at the date of this Indenture. All accounting
terms used herein and not expressly defined shall have the meanings given to
them in accordance with generally accepted accounting principles, and the term
“generally accepted accounting principles” shall mean such accounting principles
which are generally accepted at the date or time of any computation. The words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.

 

“Additional Shares” has the meaning assigned to it in Section 12.1(b).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified



--------------------------------------------------------------------------------

Person. For the purposes of this definition, “control” when used with respect to
any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agent” means any Registrar, Paying Agent or Conversion Agent.

 

“Agent Member” means any member of, or participant in, the Depository.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
bankruptcy, insolvency, reorganization or other similar law for the relief of
debtors now or hereafter in effect.

 

“Board of Directors” means either the Board of Directors of the Issuer or any
committee of such Board duly authorized to act on its behalf.

 

“Board Resolution” means a copy of one or more resolutions, certified by the
secretary or an assistant secretary of the Issuer to have been duly adopted by
the Board of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

 

“Business Day” means any day except a Saturday, Sunday or legal holiday on which
banking institutions in The City of New York or the city in which the Corporate
Trust Office is located are authorized or obligated by law, regulation or
executive order to close.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of any association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) or capital
stock and (iii) in the case of a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership.

 

“Cash Amount” has the meaning assigned to it in Section 12.3(b)(iii).

 

“Cash Settlement Averaging Period” has the meaning assigned to it in Section
12.3(b).

 

“Cash Settlement Notice Period” has the meaning assigned to it in Section
12.3(b).

 

“Closing Date” means the date (or, if more than one, the earliest date) of
original issuance of the Securities.

 

“Closing Sale Price” of the shares of Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) on such date as
reported in composite transactions for the principal United States securities
exchange on which shares of Common Stock are traded or, if the shares of Common
Stock are not listed on a United States national or regional securities
exchange, as reported by The Nasdaq National Market or by the National Quotation
Bureau Incorporated. In the absence of such quotations or reporting, the Company
shall be entitled to determine the Closing Sale Price on the basis it considers
appropriate, and such determination shall be conclusive. The Closing Sale Price
shall be determined without reference to extended or after hours trading.

 

2



--------------------------------------------------------------------------------

“Common Stock” means the Common Stock, par value $0.01 per share, of the Issuer
as the same exists at the Closing Date or as such stock may be reconstituted
from time to time.

 

“Conversion Agent” has the meaning assigned to it in Section 2.3.

 

“Conversion Obligation” has the meaning assigned to it in Section 12.3(a).

 

“Conversion Rate” means a number of shares of Common Stock into which the
Securities are convertible, subject to adjustment in accordance with Section
12.5. The initial Conversion Rate is stated in the fourth paragraph of the
reverse of the Securities and is subject to adjustment as provided in Article
Twelve.

 

“Conversion Retraction Period” has the meaning assigned to it in Section
12.3(b).

 

“Corporate Trust Office” means the office of the Trustee at which the corporate
trust business of the Trustee shall, at any particular time, be principally
administered, which office is, at the date as of which this Indenture is dated,
located at 60 Livingston Avenue, St. Paul, Minnesota 55107.

 

“Current Market Price” has the meaning assigned to it in Section 12.5(g).

 

“Date of Conversion” has the meaning assigned to it in Section 12.2.

 

“Depositary” means with respect to Securities, a clearing agency that is
registered as such under the Exchange Act and is designated by the Issuer to act
as Depositary for such Securities (or any successor securities clearing agency
so registered).

 

“Designated Event” has the meaning assigned to it in Section 13.1(b).

 

“Designated Event Notice” has the meaning assigned to it in Section 13.2(a).

 

“Designated Event Notice Date” has the meaning assigned to it in Section
13.2(a).

 

“Disposition” has the meaning assigned to it in Section 8.1.

 

“DTC” means The Depository Trust Company, a New York corporation.

 

“Effective Date” has the meaning assigned to it in Section 12.1(b).

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (including any security that is convertible into, or
exchangeable for, Capital Stock).

 

“Event of Default” has the meaning assigned to it in Section 4.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

“Expiration Time” has the meaning assigned to it in Section 12.5(d).

 

“Final Notice Date” has the meaning assigned to it in Section 12.3(b).

 

“Freely Tradable Stock” means shares of Common Stock the resale of which does
not require registration under the Securities Act (other than in the hands of an
Affiliate of the Issuer) and that are listed on the primary national securities
exchange or inter-dealer quotation system on which the Common Stock is then
listed.

 

“Fundamental Change” has the meaning assigned to it in Section 13.1(a).

 

“Global Security” means a Security that is registered in the security register
kept by the Registrar in the name of a Depositary or a nominee thereof.

 

“Holder,” “Holder of Securities,” or other similar terms mean, in the case of
any Security, the Person in whose name such Security is registered in the
security register kept by the Registrar for that purpose in accordance with the
terms hereof.

 

“Indenture” means this instrument as originally executed and delivered or, if
amended or supplemented as herein provided, as so amended or supplemented.

 

“Issuer” means Gateway, Inc., a Delaware corporation, and, subject to Article
Eight, its successors and assigns.

 

“Issuer Order” means a written statement, request or order of the Issuer which
is signed in its name by its Chairman of the Board of Directors, its Chief
Executive Officer, its President, a Chief Operating Officer, a Vice President,
or its Chief Financial Officer, and, without duplication, by its Treasurer, an
Assistant Treasurer, its Controller, its Secretary or an Assistant Secretary, of
the Issuer, and delivered to the Trustee.

 

“Measurement Date” has the meaning assigned to it in Section 12.4(d).

 

“Notes Due 2009” has the meaning assigned to it in the Preamble.

 

“Notes Due 2011” has the meaning assigned to it in the Preamble.

 

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the President, a Chief Operating Officer, a Vice President, the Chief
Financial Officer, the Treasurer, an Assistant Treasurer, the Controller, the
Secretary or an Assistant Secretary, of the Issuer.

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board
of Directors, the Chief Executive Officer, the President, a Chief Operating
Officer, a Vice President, or the Chief Financial Officer and by the Treasurer,
an Assistant Treasurer, Controller, the Secretary or an Assistant Secretary, of
the Issuer, and delivered to the Trustee. Each such certificate shall include
the statements provided for in Section 10.5, if and to the extent required
hereby.

 

4



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion of counsel, who may be counsel to
the Issuer and who shall be reasonably acceptable to the Trustee. Each such
opinion shall include the statements provided for in Section 10.5, if and to the
extent required hereby.

 

“Outstanding”, when used with reference to Securities, shall, subject to the
provision of Section 6.4, mean, as of any particular time, all Securities
authenticated and delivered by the Trustee under this Indenture, except (a)
Securities theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation; (b) Securities, or portions thereof, for the payment or repurchase
of which moneys in the necessary amount shall have been deposited in trust with
the Trustee or with any Paying Agent (other than the Issuer) or shall have been
set aside, segregated and held in trust by the Issuer (if the Issuer shall act
as its own Paying Agent); and (c) Securities in substitution for which other
Securities shall have been authenticated and delivered, or which shall have been
paid, pursuant to the terms of Section 2.8 (unless proof satisfactory to the
Trustee is presented that any of such Securities is held by a Person in whose
hands such Security is a legal, valid and binding obligation of the Issuer),
Securities converted into Common Stock pursuant hereto.

 

“Paying Agent” has the meaning assigned to it in Section 2.3.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Principal Amount” means the amount of principal set forth on the face of a
Security.

 

“Purchased Shares” has the meaning assigned to it in Section 12.5(d).

 

“Registrar” has the meaning assigned to it in Section 2.3.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of December 21, 2004, among the Issuer and the initial purchasers named
therein.

 

“Repurchase Date” has the meaning assigned to it in Section 13.1(a).

 

“Repurchase Notice” has the meaning assigned to it in Section 13.2(b).

 

“Repurchase Price” has the meaning assigned to it in Section 13.1(a).

 

“Responsible Officer”, when used with respect to the Trustee means any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant treasurer, trust officer or any
other officer of the Trustee customarily performing corporate trust functions
similar to those performed by the Persons who at the time shall be such
officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

 

“Restricted Common Stock Legend” has the meaning assigned to it in Section
12.12(a).

 

5



--------------------------------------------------------------------------------

“Restricted Global Security” has the meaning assigned to it in Section 2.1.

 

“Restricted Security” means any Security issued in exchange for an interest in
the Restricted Global Security until such time as the Restricted Security legend
contemplated in Section 2.14 need not be provided on the Security.

 

“SEC” means the Securities and Exchange Commission or any successor agency.

 

“Security” or “Securities” has the meaning stated in the first recital of this
Indenture and more particularly means any securities authenticated and delivered
under this Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Significant Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that would be a “significant subsidiary” of such
Person as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Act, as such Regulation is in effect on the date hereof.

 

“Stated Maturity” shall mean, with respect to the Notes Due 2009, December 31,
2009 and, with respect to the Notes Due 2011, December 31, 2011.

 

“Stock Price” has the meaning assigned to it in Section 12.1(b).

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees or other governing body
thereof is at the time owned or controlled by such Person (regardless of whether
such Equity Interests are owned directly or through one or more other
Subsidiaries of such Person or a combination thereof).

 

“Surviving Person” means, with respect to any Person involved in or that makes
any Disposition, the Person formed by or surviving such Disposition or the
Person to which such Disposition is made.

 

“Termination of Trading” has the meaning assigned to it in Section 13.1(b).

 

“TIA” (except as otherwise provided in Sections 7.1 and 7.2) means the Trust
Indenture Act of 1939 as in force at the date as of which this Indenture was
originally issued.

 

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not listed on the New
York Stock Exchange, on the principal other U.S. national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Common Stock is then traded; provided, that no day on
which the Common Stock experiences any of the following (each, a “Non-Trading
Event”) will count as a Trading Day:

 

(1) any suspension of or limitation imposed on quotation or trading of Common
Stock on the New York Stock Exchange or any other national or regional
securities exchange or association, inter-dealer quotation system or
over-the-counter market; or

 

6



--------------------------------------------------------------------------------

(2) the New York Stock Exchange or any other relevant national or regional
securities exchange or association, inter-dealer quotation system or
over-the-counter market on which Common Stock trades closes on any exchange
business day prior to its scheduled closing time unless such earlier closing
time is announced by the exchange at least one hour prior to the earlier of (a)
the actual closing time for the regular trading session on such exchange and (b)
the submission deadline for orders to be entered into the exchange for execution
on such day.

 

“Trustee” means the entity identified as “Trustee” in the first paragraph hereof
and, subject to the provisions of Article Five, shall also include any successor
trustee. “Trustee” shall also mean or include each Person who is then a trustee
hereunder if at any time there is more than one such Person.

 

“U.S. Government Obligations” means direct obligations of the United States of
America, backed by its full faith and credit.

 

“Volume-Weighted Average Price” means, for each share of Common Stock on any
Trading Day, the volume-weighted average prices as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page GTW <equity> AQR in respect of the period
from 9:30 a.m. to 4:00 p.m. (New York City time) on that Trading Day (or if such
volume-weighted average price is not available, the market value of one share of
Common Stock on such trading day as the Issuer determines in good faith using a
volume-weighted method). Notwithstanding the prior sentence, if the Common Stock
experiences any Non-Trading Event on any day during the original Cash Settlement
Averaging Period (determined assuming the Common Stock experienced no
Non-Trading Event during that period) that would result in a Volume-Weighted
Average Price being determined later than the eighth Trading Day after the last
day of the original Cash Settlement Averaging Period, then the Issuer will
determine any delayed and undetermined prices on that eighth Trading Day based
on our good faith estimate of the Common Stock’s value on the day on which such
Non-Trading Event occurred.

 

ARTICLE 2.

 

SECURITIES

 

Section 2.1 Form and Dating.

 

The Securities and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibits A and B (including the legends appearing
thereon), the terms of which are incorporated in and made a part of this
Indenture. The Securities may have notations, legends or endorsements required
by law, securities exchange (including The Nasdaq National Market) rules,
agreements to which the Issuer is subject or usage, including, if required by
Section 2.14, the legend contemplated thereby. The Issuer shall approve the form
of the Securities and any notation, legend or endorsement on them. Each Security
shall be dated the date of its authentication.

 

7



--------------------------------------------------------------------------------

Upon their original issuance, Securities shall be issued in the form of one or
more Global Securities without interest coupons and shall be registered in the
name of DTC, as Depositary, or its nominee and deposited with the Trustee, as
custodian for DTC, for credit by DTC to the respective accounts of beneficial
owners of the Securities represented thereby (or such other accounts as they may
direct). Such Global Security or Securities are collectively herein called the
“Restricted Global Security”. The Restricted Global Security and any Restricted
Security shall bear a different CUSIP or other identifying number from any
Security that is not a Restricted Global Security or Restricted Security.

 

Section 2.2 Execution and Authentication.

 

An Officer shall sign the Securities for the Issuer by manual or facsimile
signature.

 

If an Officer whose signature is on a Security no longer holds that office at
the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

 

A Security shall not be valid until the Trustee manually signs the certificate
of authentication on the Security. The signature of the Trustee shall be
conclusive evidence that the Security has been authenticated under this
Indenture.

 

The Trustee shall authenticate Securities for original issue in the aggregate
Principal Amount of up to $150,000,000 with respect to the Notes Due 2009 and of
up to $150,000,000 with respect to the Notes Due 2011 upon an Issuer Order. The
Issuer Order shall specify (a) the amount of Securities to be authenticated, the
date on which the original issue of Securities is to be authenticated and the
Holder and direct delivery of the Securities. The Issuer at any time or from
time to time may, without the consent of any Holder, issue additional Securities
having the same terms as the Securities initially issued hereunder, and entitled
to all of the benefits of this Indenture. Such additional Securities will be
deemed Securities for all purposes hereunder, including without limitation in
determining the necessary Holders who may take the actions or consent to the
taking of actions as specified in this Indenture.

 

The Trustee’s authentication of any Securities pursuant to the next preceding
paragraph shall be conditioned upon receipt of each of the following in form and
substance reasonably satisfactory to the Trustee on or prior to the Closing
Date:

 

A. An Officer’s Certificate to the effect that:

 

(1) All conditions required to be satisfied under this Indenture for the
issuance of the Securities have been so satisfied on or prior to the Closing
Date; and

 

(2) No Event of Default shall have occurred and be continuing.

 

8



--------------------------------------------------------------------------------

B. An Opinion of Counsel to the effect that:

 

(1) The execution and delivery by the Issuer of, and the performance by the
Issuer of its obligations under, the Indenture and the Securities will not
contravene the certificate of incorporation or bylaws of the Issuer or, to the
best of such counsel’s knowledge, any agreement or other instrument binding upon
the Issuer or any of its subsidiaries that is a material agreement or instrument
required to be filed as an exhibit to the Issuer’s Annual Report on Form 10-K
or, to the best of such counsel’s knowledge, any judgment, order or decree of
any governmental body, agency or court having jurisdiction over the Issuer or
any subsidiary;

 

(2) The Indenture has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Issuer, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and general principles of equity;

 

(3) No consent, approval, authorization or order of, or qualification with, any
Federal, Delaware or California governmental body or agency is required for the
performance by the Company of its obligations under the Indenture or the
Securities, except such as may be required by the securities or Blue Sky laws of
the various states in connection with the offer and sale of the Securities; and

 

(4) The Securities, when executed and authenticated in accordance with the terms
of this Indenture and delivered upon payment therefor, will be valid and binding
obligations of the Issuer, enforceable in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and general principles of equity, and will be entitled to the
benefits of this Indenture.

 

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Securities. Unless limited by the term of such appointment, an
authenticating agent may authenticate Securities whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Issuer or an Affiliate of the Issuer.

 

The Securities shall be issuable only in registered form without coupons and
only in denominations of $1,000 and any multiple thereof.

 

Section 2.3 Registrar, Paying Agent and Conversion Agent.

 

The Issuer shall maintain in The Borough of Manhattan in The City of New York,
New York, an office or agency where Securities may be presented for registration
of transfer or for exchange (“Registrar”), an office or agency where Securities
may presented for payment and repurchase (“Paying Agent”), an office or agency
where Securities may be presented for conversion (“Conversion Agent”) and an
office or agency where notices and demands to or upon the Issuer in respect of
the Securities and this Indenture may be served. The Registrar shall keep a
register of the Securities of each series and of their transfer and exchange.
The Issuer may appoint one or more co-Registrars, one or more additional Paying
Agents and one or more additional Conversion Agents, which may be inside or
outside The Borough of Manhattan. The term “Registrar” includes any
co-Registrar, the term “Paying Agent” includes any additional

 

9



--------------------------------------------------------------------------------

Paying Agent and the term “Conversion Agent” includes any additional Conversion
Agent. The Issuer may change any Registrar, Paying Agent or Conversion Agent
without notice to any Holder. If the Issuer fails to appoint or maintain another
person as Registrar, Paying Agent or Conversion Agent, the Trustee shall act as
such. The Issuer or any Affiliate of the Issuer may act as Registrar or
Conversion Agent. Except for purposes of Article Nine, the Issuer or any
Affiliate of the Issuer may act as Paying Agent.

 

The Issuer shall enter into an appropriate agency agreement with any Agent not a
party to this Indenture. The agreement shall implement the provisions of this
Indenture that relate to such Agent. The Issuer shall promptly notify the
Trustee of the name and address of any Agent not a party to this Indenture. If
the Issuer fails to maintain a Registrar, Paying Agent, Conversion Agent or
agent for service of notices and demands, or fails to give the foregoing notice,
the Trustee shall act as such.

 

The Issuer initially appoints the Trustee as Registrar, Paying Agent, Conversion
Agent and agent for service of notices and demands.

 

Section 2.4 Paying Agent to Hold Money in Trust.

 

Not later than 11:00 a.m., New York City Time, on each due date of the principal
of or interest on any Securities, the Issuer shall deposit with the Paying Agent
a sum of money in immediately available funds sufficient to pay such principal
or interest so becoming due. Subject to Section 9.2, the Paying Agent shall hold
in trust for the benefit of Holders or the Trustee all money held by the Paying
Agent for the payment of principal of or interest on the Securities, and shall
notify the Trustee in writing of any default by the Issuer in making any such
payment. If the Issuer or an Affiliate of the Issuer acts as Paying Agent, it
shall on or before each due date of the principal of or interest on any
Securities segregate the money and hold it as a separate trust fund. The Issuer
at any time may require a Paying Agent to pay all money held by it to the
Trustee, and the Trustee may at any time during the continuance of any default,
upon written request to a Paying Agent, require such Paying Agent to forthwith
pay to the Trustee all sums so held in trust by such Paying Agent. Upon doing
so, the Paying Agent (other than the Issuer) shall have no further liability for
the money.

 

Section 2.5 Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the Holders. If
the Trustee is not the Registrar, the Issuer shall promptly furnish to the
Trustee on or before each interest payment date and at such other times as the
Trustee may request in writing a list in such form and as of such date as the
Trustee may reasonably require for the names and addresses of the Holders.

 

Section 2.6 Transfer and Exchange.

 

When a Security is presented to the Registrar with a request to register a
transfer thereof, the Registrar shall register the transfer as requested, and,
when Securities are presented to the Registrar with a request to exchange them
for an equal Principal Amount of Securities of other authorized denominations of
the same series, the Registrar shall make the exchange as requested; provided
that every Security presented or surrendered for registration of transfer or
exchange

 

10



--------------------------------------------------------------------------------

shall be duly endorsed or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

 

To permit registration of transfers and exchanges, the Issuer shall execute and
the Trustee shall authenticate Securities at the Issuer’s request. Any exchange
or transfer shall be without charge, except that the Issuer may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto, but this provision shall not apply to any exchange
pursuant to Section 7.5. Prior to due presentment for registration of transfer
of any Security, the Trustee, any Agent and the Issuer may deem and treat the
Person in whose name any Security is registered as the absolute owner of such
Security for the purpose of receiving payment of principal of and interest on
such Security and for all other purposes whatsoever, whether or not such
Security is overdue, and none of the Trustee, any Agent or the Issuer shall be
affected by notice to the contrary.

 

Section 2.7 Replacement Securities.

 

If a mutilated Security is surrendered to the Trustee, or if the Holder of a
Security claims that the Security has been destroyed, lost or stolen and the
Issuer and the Trustee receive evidence to their satisfaction of the
destruction, loss or theft of such Security, the Issuer shall issue and the
Trustee shall authenticate a replacement Security of the same series if the
Trustee’s requirements are met. If any such mutilated, destroyed, lost or stolen
Security has become or is about to become due and payable, the Issuer in its
discretion may, instead of issuing a new Security, pay such Security. If
required by the Trustee or the Issuer, such Holder must furnish an indemnity
bond that is sufficient in the judgment of the Trustee and the Issuer to protect
the Issuer, the Trustee, any Agent or any authenticating agent from any loss
that any of them may suffer if a Security is replaced. The Issuer and the
Trustee may charge a Holder for their expenses in replacing a Security.

 

Every replacement Security is an additional obligation of the Issuer.

 

Section 2.8 Outstanding Securities.

 

The Securities Outstanding at any time are all of the Securities authenticated
by the Trustee, except for those canceled by it, those delivered to it for
cancellation and those described in this Section 2.8 as not Outstanding.

 

If a Security is replaced pursuant to Section 2.7, it ceases to be Outstanding
until a Responsible Officer of the Trustee actually receives proof satisfactory
to it that the replaced Security is held by a protected purchaser.

 

If the Paying Agent (other than the Issuer or an Affiliate of the Issuer) holds
on a Repurchase Date or Stated Maturity date money sufficient to pay the
principal of and accrued interest on Securities payable on that date, then on
and after that date such Securities cease to be Outstanding and interest on them
ceases to accrue.

 

Subject to Section 6.4, a Security does not cease to be Outstanding because the
Issuer or an Affiliate of the Issuer holds the Security.

 

11



--------------------------------------------------------------------------------

Section 2.9 Temporary Securities.

 

Until definitive Securities are ready for delivery, the Issuer may prepare and,
upon the order of the Issuer, the Trustee shall authenticate temporary
Securities. Temporary Securities shall be substantially in the form of
definitive Securities but may have variations that the Issuer considers
appropriate for temporary Securities. Without unreasonable delay, the Issuer
shall prepare and the Trustee shall authenticate definitive Securities in
exchange for temporary Securities. Until such exchange, temporary Securities
shall be entitled to the same rights, benefits and privileges as definitive
Securities.

 

Section 2.10 Cancellation.

 

The Issuer at any time may deliver Securities to the Trustee for cancellation.
The Registrar, Paying Agent and Conversion Agent shall forward to the Trustee
any Securities surrendered to them for transfer, exchange, payment or
conversion. The Trustee and no one else shall cancel all Securities surrendered
for transfer, exchange, payment, conversion or cancellation. The Issuer may not
issue new Securities to replace Securities it has paid or delivered to the
Trustee for cancellation or which have been converted. All canceled Securities
shall be held by the Trustee and shall be disposed of in accordance with its
customary procedures (and certification of their cancellation shall be delivered
to the Issuer upon its request therefor).

 

Section 2.11 Defaulted Interest.

 

If the Issuer defaults in a payment of interest on the Securities, it shall pay
the defaulted interest in any lawful manner plus, to the extent lawful, 1%
interest on the defaulted interest, to the persons who are Holders on a
subsequent special record date, which date shall be at least five Business Days
prior to the payment date, in each case at the rate provided in the Securities
and in Section 3.1. The Issuer shall fix or cause to be fixed each such special
record date and payment date. At least 15 days before a special record date, the
Issuer (or the Trustee in the name of and at the expense of the Issuer) shall
forward to the Holders a notice prepared by the Issuer that states the special
record date, the related payment date and the amount of such interest to be
paid.

 

Section 2.12 CUSIP Numbers.

 

The Issuer in issuing the Securities may use “CUSIP” numbers (if then generally
in use); The Issuer will promptly notify the Trustee of any change in the
“CUSIP” numbers.

 

Section 2.13 Global Securities.

 

(a) Each Global Security authenticated under this Indenture shall be registered
in the name of the Depositary designated by the Issuer for such Global Security
or a nominee thereof and delivered to such Depositary or a nominee thereof or
custodian therefor, and each such Global Security shall constitute a single
Security for all purposes of this Indenture.

 

(b) Notwithstanding any other provision in this Indenture, no Global Security
may be exchanged in whole or in part for Securities registered, and no transfer
of a Global Security in whole or in part may be registered, in the name of any
Person other than the Depositary for such Global Security or a nominee thereof
unless (i) such Depositary (A) has notified the Issuer and

 

12



--------------------------------------------------------------------------------

the Trustee in writing that it is unwilling or unable to continue as Depositary
for such Global Security or (B) has ceased to be a clearing agency registered as
such under the Exchange Act or announces an intention permanently to cease
business or does in fact do so, and in each case a successor depository is not
appointed by the Issuer within 90 days of such notice or (ii) the Issuer
delivers an Officers’ Certificate to the Trustee stating that the Issuer has
determined not to have all the Securities represented by the Global Security.

 

In connection with the exchange of an entire Global Security for certificated
Securities pursuant to this subsection (b), such Global Security shall be deemed
to be surrendered to the Trustee for cancellation, and the Issuer shall execute,
and upon Issuer order the Trustee shall authenticate and deliver, to each
beneficial owner identified by the Depositary in exchange for its beneficial
interest in such Global Security, an equal aggregate Principal Amount of
certificated Securities of authorized denominations. In addition, the owner of a
beneficial interest in a Global Security will be entitled to receive a
certificated Security in exchange for such interest if an Event of Default has
occurred and is continuing. Upon receipt by the Registrar of instructions from
the Holder of a Global Security directing the Registrar to (x) issue one or more
certificated Securities in the amounts specified to the owner of a beneficial
interest in such Global Securities and (y) debit or cause to be debited an
equivalent amount of beneficial interest in such Global Securities, subject to
the rules and procedures of the Depositary, the Registrar shall: (A)
authenticate and deliver to the owner of such beneficial interest certificated
Securities in an equivalent amount to such beneficial interest in such Global
Security in accordance with the foregoing, and (B) decrease such Global Security
by such amount in accordance with the foregoing. If the certificated Securities
are not issued to each such beneficial owner promptly after the Registrar has
received a request from a Holder of a Global Security to issue such certificated
Securities, the Issuer expressly acknowledges, with respect to the right of any
Holder to pursue a remedy pursuant to Sections 4.6 and 4.7 hereof, the right of
any beneficial owner of the Securities to pursue such remedy with respect to the
portion of the Global Security that represents such beneficial owner’s
Securities as if such certificated Securities had been issued.

 

(c) If any Global Security is to be exchanged for other Securities or cancelled
in whole, it shall be surrendered by or on behalf of the Depositary or its
nominee to the Trustee, as Registrar, for exchange or cancellation, as provided
in this Article. If any Global Security is to be exchanged for other Securities
or cancelled in part, or if another Security is to be exchanged in whole or in
part for a beneficial interest in any Global Security, in each case as provided
in this Article, then either (i) such Global Security shall be so surrendered
for exchange or cancellation, as provided in this Article, or (ii) the Principal
Amount thereof shall be reduced or increased by an amount equal to the portion
thereof to be so exchanged or cancelled, or equal to the Principal Amount of
such other Security to be so exchanged for a beneficial interest therein, as the
case may be, by means of an appropriate adjustment made on the records of the
Trustee, as Registrar, whereupon the Trustee shall instruct the Depositary or
its authorized representative to make a corresponding adjustment to its records
in accordance with its rules and procedures. Upon any such surrender or
adjustment of a Global Security, the Trustee shall as provided in this Article,
authenticate and make available for delivery any Securities issuable in exchange
for such Global Security (or any portion thereof) to or upon the order of, and
registered in such names as may be directed in writing by, the Depositary or its
authorized representative. Upon the request of the Trustee in connection with
the occurrence of any of the events specified in the preceding paragraph, the
Issuer shall promptly make available to the Trustee a reasonable supply of

 

13



--------------------------------------------------------------------------------

Securities that are not in the form of Global Securities. The Trustee shall be
entitled to rely upon any order, direction or request of the Depositary or its
authorized representative which is given or made pursuant to this Article if
such order, direction or request is given or made in accordance with the
Depositary’s rules and procedures.

 

(d) Every Security authenticated and delivered upon registration of transfer of,
or in exchange for or in lieu of, a Global Security or any portion thereof,
whether pursuant to this Article or otherwise, shall be authenticated and
delivered in the form of, and shall be, a registered Global Security, unless
such Security is registered in the name of a Person other than the Depositary
for such Global Security or a nominee thereof, in which case such registered
security shall be authenticated and delivered in definitive, fully registered
form, without interest coupons.

 

(e) Except as provided in Section 2.13(b), the Depositary or its nominee, as
registered owner of a Global Security, shall be the Holder of such Global
Security for all purposes under the Indenture and the Securities, and owners of
beneficial interests in a Global Security shall hold such interests pursuant to
the Depositary’s rules and procedures. Accordingly, any such owner’s beneficial
interest in a Global Security will be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its participants and such owners of beneficial interests in a
Global Security will not be considered the owners or holders thereof. Notices
given to the Holders of the Security shall be deemed given if sent to the
Depositary. Notwithstanding the foregoing, the registered Holder of a Global
Security may grant proxies or otherwise authorize any person, including Agent
Members and persons that may hold interests through Agent Members, to take any
action that a Holder is entitled to take under this Indenture or the Securities.

 

(f) Upon the transfer of beneficial interests in a Restricted Global Security
under circumstances permitting the removal of the Restricted Securities legend
contemplated in Section 2.14 if the Securities represented by such beneficial
interest were not in the form of a Global Security, such transferred beneficial
interest shall be represented by a beneficial interest in a Global Security that
is not a Restricted Global Security.

 

Section 2.14 Transfer Restrictions.

 

(a) Securities shall be stamped or otherwise be imprinted with the legends
containing the transfer restrictions set forth on the face of the text of the
Securities attached as Exhibits A and B hereto. The legends so provided on the
face of the text of the Securities that relate to Restricted Securities and
Restricted Global Securities may be removed from such Security, upon receipt by
the Trustee of an Issuer Order, (i) two years from the later of issuance of the
Security or the date such Security (or any predecessor) was last acquired from
an “affiliate” of the Issuer within the meaning of Rule 144 under the Securities
Act, (ii) in connection with a sale made pursuant to the volume (and other
restrictions) of Rule 144 under the Securities Act following one year from such
time, or (iii) in connection with any sale in a transaction registered under the
Securities Act, provided that, if the legend is removed and the Security is
subsequently held by such an affiliate of the Issuer, the legend shall be
reinstated.

 

14



--------------------------------------------------------------------------------

(b) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depositary
participants or beneficial owners of interest in any Global Security) other than
to require delivery of such certificates and other documentation or evidence as
are expressly required by, and to do so if and when expressly required by the
terms of, this Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.

 

ARTICLE 3.

 

COVENANTS

 

Section 3.1 Payment of Principal and Interest.

 

The Issuer covenants and agrees that it will duly and punctually pay or cause to
be paid the principal of, and interest on, each of the Securities at the place
or places, at the respective times and in the manner provided in the Securities
and this Indenture. Interest on the Securities shall be computed on the basis of
a 360-day year of twelve 30-day months. Each installment of interest on the
Securities may be paid by wire transfer to an account maintained by a Holder in
the United States or by mailing checks for such interest payable to the Holders
of Securities entitled thereto as they shall appear on the registry books of the
Issuer; provided that any Holder with an aggregate Principal Amount in excess of
$2,000,000 shall be paid, at such Holder’s written election, by wire transfer in
immediately available funds. Notwithstanding the foregoing, payments to DTC will
be made by wire transfer of immediately available funds to the account of DTC or
its nominee.

 

Section 3.2 Written Statement to Trustee.

 

The Issuer will deliver to the Trustee, within 120 days after the end of each
fiscal year of the Issuer ending after the date hereof, an Officers’
Certificate, stating that in the course of the performance by the signers of
their duties as officers of the Issuer they would normally have knowledge of any
default or non-compliance by the Issuer in the performance or fulfillment of any
covenant, agreement or condition contained in this Indenture, stating whether or
not they have knowledge of any such default or non-compliance (without regard to
any period of grace or requirement of notice provided hereunder), and, if so,
specifying each such default or non-compliance of which the signers have
knowledge and the nature thereof. The Issuer shall deliver to the Trustee, as
soon as possible and in any event within five days after the Issuer becomes
aware of the occurrence of any Event of Default or an event which, with notice
or the lapse of time or both, would constitute an Event of Default, an Officers’
Certificate setting forth the details of such Event of Default or default and
the action which the Issuer proposes to take with respect thereto.

 

Section 3.3 Corporate Existence.

 

Subject to Article Eight, the Issuer will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
rights and franchises; provided

 

15



--------------------------------------------------------------------------------

that the Issuer shall not be required to preserve its corporate existence or any
such right or franchise if the Issuer shall determine that the preservation
thereof is no longer desirable in the conduct of its business and that the loss
thereof is not disadvantageous in any material respect to the Holders of the
Securities.

 

Section 3.4 Reports by the Issuer.

 

The Issuer covenants to file with the Trustee, within 15 days after the Issuer
is required to file the same with the SEC, copies of the annual reports and of
the information, documents, and other reports (or copies of such portions of any
of the foregoing as the SEC may from time to time by rules and regulations
prescribe) which the Issuer may be required to file with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act, or if the Issuer is not
required to file information, documents, or reports pursuant to either of such
sections, then to file with the Trustee, in accordance with rules and
regulations prescribed from time to time by the SEC, such of the supplementary
and periodic information, documents, and reports which may be required pursuant
to Section 13 of the Exchange Act; or, in respect of a security listed and
registered on a national securities exchange or on The Nasdaq National Market as
may be prescribed from time to time in such rules and regulations. At any time
when the Issuer is not subject to Section 13 or 15(d) of the Exchange Act, upon
request of Holders and prospective purchasers of Securities or the Common Stock
issuable upon conversion thereof, the Issuer will promptly furnish or cause to
be furnished to such Holders and prospective purchasers, copies of the
information required to be delivered to such Holders and prospective purchasers
of such securities pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto) in order to permit compliance with Rule 144A under
the Securities Act in connection with resales by such Holders of such
securities. The Issuer will pay the expenses of printing and distributing to
such Holders and prospective purchasers all such documents.

 

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

Section 3.5 Waiver of Usury Defense.

 

The Issuer covenants (to the extent permitted by applicable law) that it shall
not assert, plead (as a defense or otherwise) or in any manner whatsoever claim
(and shall actively resist any attempt to compel it to assert, plead or claim)
in any action, suit or proceeding that the interest rate on the Securities
violates present or future usury or other laws relating to the interest payable
on any indebtedness and shall not otherwise avail itself (and shall actively
resist any attempt to compel it to avail itself) of the benefits or advantages
of any such laws.

 

Section 3.6 Registration Rights.

 

The Issuer agrees that the Holders from time to time of Registrable Securities
(as defined in the Registration Rights Agreement) are entitled to the benefits
of the Registration Rights Agreement. Whenever in this Indenture there is
mentioned, in any context, the payment of

 

16



--------------------------------------------------------------------------------

interest on, or in respect of, any Security, such mention shall be deemed to
include mention of the payment of additional interest on Securities constituting
Registrable Securities as contemplated in Section 2 of the Registration Rights
Agreement to the extent that, in such context, such additional interest is, was
or would be payable in respect thereof pursuant to the provisions of the
Registration Rights Agreement.

 

ARTICLE 4.

 

REMEDIES OF THE TRUSTEE AND

HOLDERS ON EVENT OF DEFAULT

 

Section 4.1 Event of Default Defined; Acceleration of Maturity; Waiver of
Default.

 

“Event of Default” with respect to Securities where used herein, means each one
of the following events which shall have occurred and be continuing (whatever
the reason for such Event of Default and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a) default in the payment of any installment of interest (including additional
interest, if any, payable under the Registration Rights Agreement), upon any of
the Securities as and when the same shall become due and payable, and
continuance of such default for a period of 30 days;

 

(b) default in the payment of all or any part of the principal of or premium, if
any, upon any of the Securities or any Repurchase Price, as and when the same
shall become due and payable either at the Stated Maturity of such Securities,
upon any repurchase or acceleration, by declaration or otherwise;

 

(c) failure on the part of the Issuer to observe or perform any other of the
covenants or agreements on the part of the Issuer contained in this Indenture
for a period of 60 days after the date on which notice specifying such failure
shall have been given to the Issuer by the Trustee, or to the Issuer and the
Trustee by the Holders of at least 25% in aggregate Principal Amount of the
Outstanding Securities;

 

(d) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Issuer in an involuntary case;
(ii) appoints a custodian of the Issuer or for all or substantially all of the
property of the Issuer; or (iii) orders the liquidation of the Issuer; and the
order or decree remains unstayed and in effect for 60 consecutive days;

 

(e) the Issuer pursuant to or within the meaning of Bankruptcy Law: (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
custodian of it or for all or substantially all of its property, (iv) makes a
general assignment for the benefit of its creditors, or (v) generally is not
paying its debts as they become due; or

 

17



--------------------------------------------------------------------------------

(f) the Issuer’s failing to give Holders the Designated Event Notice within the
time required to give that notice.

 

If an Event of Default occurs and is continuing with respect to the Securities,
then, and in each and every such case, unless the principal of all the
Securities shall have already become due and payable, either the Trustee or the
Holders of not less than 25% in aggregate Principal Amount of the Securities
then Outstanding hereunder, by notice in writing to the Issuer (and to the
Trustee if given by Holders), may declare the entire principal of all the
Securities, premium, if any, and the interest and additional interest, if any,
accrued thereon, to be due and payable immediately, and upon any such
declaration the same shall become immediately due and payable. Notwithstanding
the foregoing, if an Event of Default specified in clause (d) or (e) of the this
Section 4.1 occurs with respect to the Issuer, all outstanding securities shall
be due and payable without further action or notice. However, if, at any time
after the Securities shall have been declared due and payable, and before any
judgment or decree for the payment of the moneys due shall have been obtained or
entered as hereinafter provided, the Issuer shall pay or shall deposit with the
Trustee a sum sufficient to pay all matured installments of interest upon all
the Securities and the principal of any and all Securities which shall have
become due otherwise than by acceleration (with interest upon such principal
and, to the extent that payment of such interest is enforceable under applicable
law, on overdue installments of interest, at the same rate as the rate of
interest specified in the Securities, to the date of such payment or deposit)
and such amount as shall be sufficient to cover reasonable compensation to the
Trustee and each predecessor Trustee, their respective agents, attorneys and
counsel, and all other reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee except as a result of
negligence or bad faith, and if any and all Events of Default under the
Indenture, other than the non-payment of the interest on, principal of or
premium on Securities which shall have become due by acceleration, shall have
been cured, waived or otherwise remedied as provided herein—then and in every
such case of such a cure the Holders of a majority in aggregate Principal Amount
of the Securities then Outstanding, by written notice to the Issuer and to the
Trustee, may waive all defaults and rescind and annul such declaration and its
consequences, but no such waiver or rescission and annulment shall extend to or
shall affect any subsequent default or shall impair any right consequent
thereon.

 

Section 4.2 Collection of Indebtedness by Trustee; Trustee May Prove Debt.

 

The Issuer covenants that (a) in case default shall be made in the payment of
any installment of interest on any of the Securities when such interest shall
have become due and payable, and such default shall have continued for a period
of 30 days or (b) in case default shall be made in the payment of all or any
part of the principal of or premium, if any, on any of the Securities when the
same shall have become due and payable, whether upon their Stated Maturity or
upon any repurchase or by declaration or otherwise, then upon demand of the
Trustee, the Issuer will pay to the Trustee for the benefit of the Holders of
the Securities the whole amount that then shall have become due and payable on
all such Securities for principal, premium, if any, or interest, as the case may
be (with interest to the date of such payment upon the overdue principal and, to
the extent that payment of such interest is enforceable under applicable law, on
overdue installments of interest at an annual rate of 1% above the rate of
interest specified in the Securities); and in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including reasonable compensation to the

 

18



--------------------------------------------------------------------------------

Trustee and each predecessor Trustee, their respective agents, attorneys and
counsel, and any reasonable expense and liabilities incurred, and all advances
made, by the Trustee and each predecessor Trustee except as a result of its
negligence or bad faith.

 

Until such demand is made by the Trustee, the Issuer may pay the principal of
and premium, if any, and interest on the Securities to the registered Holders,
whether or not the Securities be overdue.

 

In case the Issuer shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any action or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Issuer or other obligor upon the Securities
and collect in the manner provided by law out of the property of the Issuer or
other obligor upon the Securities, wherever situated, the moneys adjudged or
decreed to be payable.

 

In case there shall be pending proceedings relative to the Issuer or any other
obligor upon the Securities under Bankruptcy Law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the Issuer
or its property or such other obligor, or in case of any other comparable
judicial proceedings relative to the Issuer or other obligor upon the
Securities, or to the creditors or property of the Issuer or such other obligor,
the Trustee, irrespective of whether the principal of the Securities shall then
be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Trustee shall have made any demand pursuant to the
provisions of this Section, shall be entitled and empowered, by intervention in
such proceedings or otherwise:

 

(a) to file and prove a claim or claims for the whole amount of principal,
premium, if any, and interest owing and unpaid in respect of the Securities, and
to file such other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee (including any claim for reasonable
compensation to the Trustee and each predecessor Trustee, and their respective
agents, attorneys and counsel, and for reimbursement of all reasonable expenses
and liabilities incurred, and all advances made, by the Trustee and each
predecessor Trustee, except as a result of negligence or bad faith) and of the
Holders allowed in any judicial proceedings relative to the Issuer or other
obligor upon the Securities, or to the creditors or property of the Issuer or
such other obligor,

 

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of the Securities in any election of a trustee or a standby trustee
in arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or person performing similar functions in comparable proceedings,
and

 

(c) to collect and receive any moneys or other property payable or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Holders and of the Trustee on their behalf; and any trustee,
receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make

 

19



--------------------------------------------------------------------------------

payments to the Trustee, and, if the Trustee shall consent to the making of
payments directly to the Holders, to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or caption affecting the Securities or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding except, as aforesaid, to vote
for the election of a trustee in bankruptcy or similar person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Securities, may be prosecuted and enforced by the Trustee without the
possession of any of the Securities or the production thereof on any trial or
other proceedings relative thereto, and any such action or proceedings
instituted by the Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment, subject to the payment of the
reasonable expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders of the Securities.

 

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party) the Trustee shall be held to represent all the Holders of the
Securities in respect of which such action was taken, and it shall not be
necessary to make any Holders of the Securities parties to any such proceedings.

 

Section 4.3 Application of Proceeds.

 

Any moneys collected by the Trustee pursuant to this Article in respect of
Securities shall be applied in the following order at the date or dates fixed by
the Trustee and, in case of the distribution of such moneys on account of
principal or interest, upon presentation of the several Securities and stamping
(or otherwise noting) thereon the payment, or issuing Securities in reduced
Principal Amounts in exchange for the presented Securities if only partially
paid, or upon surrender thereof if fully paid:

 

FIRST: To the payment of costs and expenses, including any and all amounts due
the Trustee under Section 5.5;

 

SECOND: In case the principal of the Securities shall not have become and be
then due and payable, to the payment of interest on the Securities in default in
the order of the maturity of the installments of such interest, with interest
(to the extent that such interest has been collected by the Trustee) upon the
overdue installments of interest at the same rate as the rate of interest
specified in the Securities, such payments to be made ratably to the person
entitled thereto, without discrimination or preference;

 

THIRD: In case the principal of the Securities shall have become and shall be
then due and payable, to the payment of the whole amount then owing and unpaid
upon

 

20



--------------------------------------------------------------------------------

all the Securities for principal, premium, if any, and interest, with interest
upon the overdue principal and premium, if any, and (to the extent that such
interest has been collected by the Trustee) upon overdue installments of
interest at the same rate as the rate of interest specified in the Securities;
and in case such moneys shall be insufficient to pay in full the whole amount so
due and unpaid upon the Securities, then to the payment of such principal,
premium, if any, and interest, without preference or priority of principal (and
premium, if any) over interest, or of interest over principal (and premium, if
any), or of any installment of interest over any other installment of interest,
or of any Security over any other Security, ratably to the aggregate of such
principal, premium, if any, and accrued and unpaid interest; and

 

FOURTH: To the payment of the remainder, if any, to the Issuer.

 

Section 4.4 Suits for Enforcement.

 

In case an Event of Default has occurred, has not been waived and is continuing,
the Trustee may in its discretion proceed to protect and enforce the rights
vested in it by this Indenture by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any of such rights,
either at law or in equity or in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.

 

Section 4.5 Restoration of Rights or Abandonment of Proceedings.

 

In case the Trustee or any Holder shall have proceeded to enforce any right
under this Indenture and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to the Trustee
or to such Holder, then and in every such case, subject to any determination in
such proceeding, the Issuer, the Trustee and the Holders shall be restored
severally and respectively to their former positions and rights hereunder, and
thereafter all rights, remedies and powers of the Issuer, the Trustee and the
Holders shall continue as though no such proceedings had been taken.

 

Section 4.6 Limitations on Suits by Holders.

 

No Holder of any Security shall have any right by virtue or by availing of any
provision of this Indenture to institute any action or proceeding, judicial or
otherwise, at law or in equity or in bankruptcy or otherwise upon or under or
with respect to this Indenture, or for the appointment of a trustee, receiver,
liquidator, custodian or other similar official or for any other remedy
hereunder, unless such Holder previously shall have given to the Trustee written
notice of a continuing Event of Default as herein before provided, and unless
also the Holders of not less than 25% in aggregate Principal Amount of the
Securities then Outstanding shall have made written request upon a Responsible
Officer of the Trustee to institute such action or proceedings in its own name
as trustee hereunder and the Trustee for 60 days after its receipt of such
notice and request shall have failed to institute any such action or proceedings
and no direction inconsistent with such written request shall have been given to
a Responsible Officer of the Trustee pursuant to Section 4.9; it being
understood and intended, and being expressly

 

21



--------------------------------------------------------------------------------

covenanted by the Holder of every Security with every other Holder of the
Securities and the Trustee, that no one or more Holders of Securities shall have
any right in any manner whatever by virtue or by availing of any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holder of
Securities, or to obtain or seek to obtain priority over or preference to any
other such Holder or to enforce any right under this Indenture, except in the
manner herein provided and for the equal, ratable and common benefit of all
Holders of Securities. For the protection and enforcement of the provisions of
this Section, each and every Holder and the Trustee shall be entitled to such
relief as can be given either at law or in equity.

 

Section 4.7 Unconditional Right of Holders to Receive Principal, Premium and
Interest, to Convert and to Institute Certain Suits.

 

Notwithstanding any other provision in this Indenture and any provision of any
Security, the right of any Holder of any Security to receive payment of the
principal of and premium, if any, and interest on such Security on or after the
respective due dates expressed in such Security (or, in the case of repurchase,
on the applicable Repurchase Date), or to convert such Security in accordance
with Article Twelve, or to institute suit for the enforcement of any such
payment on or after such respective dates, or for the enforcement of such
conversion right, shall not be impaired or affected without the written consent
of such Holder, with a copy thereof to the Trustee.

 

Section 4.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.

 

Except as provided in Section 4.7, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

 

No delay or omission of the Trustee or of any Holder of any of the Securities to
exercise any right or power accruing upon any Event of Default occurring and
continuing as aforesaid shall impair any such right or power or shall be
construed to be a waiver of any such Event of Default or an acquiescence
therein; and, subject to Section 4.6, every power and remedy given by this
Indenture or by law to the Trustee or to the Holders may be exercised from time
to time, and as often as shall be deemed expedient, by the Trustee or by the
Holders, as the case may be.

 

Section 4.9 Control by Holders.

 

The Holders of a majority in aggregate Principal Amount of the Securities at the
time Outstanding shall have the right to direct in writing the time, method, and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred on the Trustee; provided that such
written direction shall not be otherwise than in accordance with law and the
provisions of this Indenture; and provided, further, that (subject to the
provisions of Section 5.1) the Trustee shall have the right to decline to follow
any such direction if the Trustee, being advised by counsel, shall determine
that the action or proceeding

 

22



--------------------------------------------------------------------------------

so directed may expose the Trustee to personal liability or if the Trustee in
good faith by its board of directors or the executive committee thereof shall so
determine that the actions or forbearances specified in or pursuant to such
direction would be unduly prejudicial to the interests of Holders of the
Securities not joining in the giving of said direction, it being understood that
(subject to Section 5.1) the Trustee shall have no duty to ascertain whether or
not such actions or forbearances are unduly prejudicial to such Holders.

 

Nothing in this Indenture shall impair the right of the Trustee in its
discretion to take any action deemed proper by the Trustee and which is not
inconsistent with such direction by Holders.

 

Section 4.10 Waiver of Past Defaults.

 

Prior to the declaration of the maturity of the Securities as provided in
Section 4.1, the Holders of a majority in aggregate Principal Amount of the
Securities at the time Outstanding may on behalf of the Holders of all the
Securities waive any past default or Event of Default hereunder and its
consequences, except a default in respect of a covenant or provision hereof
which cannot be modified or amended without the consent of the Holder of each
Security affected (including, without limitation, the provisions with respect to
payment of principal of and premium, if any, and interest on such Security or
with respect to conversion of such Security). A copy of any such waiver or
consent shall be delivered to the Trustee.

 

Upon any such waiver, such default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured, and not to have occurred for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or Event of Default or impair any right consequent thereon.

 

Section 4.11 Trustee to Give Notice of Default, But May Withhold in Certain
Circumstances.

 

The Trustee shall, at the Issuer’s expense, transmit to the Holders of
Securities, as the names and addresses of such Holders appear on the registry
books, notice by mail of all defaults known to a Responsible Officer of the
Trustee, such notice to be transmitted within 90 days after the occurrence
thereof, unless such defaults shall have been cured before the giving of such
notice (the term “default” or “defaults” for the purposes of this Section being
hereby defined to mean any event or condition which is, or with notice or lapse
of time or both would become, an Event of Default); provided that, except in the
case of default in the payment of the principal or premium, if any, interest or
additional interest, if any, on any of the Securities, the Trustee shall be
protected in withholding such notice if and so long as the board of directors,
the executive committee, or a trust committee of directors or trustees and/or
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Holders.

 

Section 4.12 Right of Court to Require Filing of Undertaking to Pay Costs.

 

All parties to this Indenture agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit

 

23



--------------------------------------------------------------------------------

for the enforcement of any right or remedy under this Indenture or in any suit
against the Trustee for any action taken, suffered or omitted by it as Trustee,
the filing by any party litigant in such suit other than the Trustee of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including attorneys’ fees, against any party
litigant in such suit including the Trustee, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder or group of Holders holding in the
aggregate more than 10% in aggregate Principal Amount of the Securities at the
time Outstanding, or to any suit instituted by any Holder for the enforcement of
the payment of the principal of or interest on any Security on or after the due
date expressed in such Security or for the enforcement of a right to convert any
Security in accordance with Article Twelve.

 

Section 4.13 Waiver of Stay or Extension Laws.

 

The Issuer covenants (to the extent permitted by applicable law) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Issuer (to the extent permitted by
applicable law) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

Section 4.14 Repurchase for Stock at the Option of the Holder upon an Event of
Default.

 

If the Outstanding Securities are declared immediately due and payable as a
result of an Event of Default (other than an Event of Default specified in
clause (d) or (e) of Section 4.1) at a time when the Issuer is prohibited from
repurchasing Securities, the Issuer shall, if so requested by any Holder, pay
the principal, premium, if any, and additional interest, if any, on such
Holder’s Outstanding Securities in shares of Common Stock. The number of shares
of Common Stock a Holder will receive shall equal the sum of the principal,
premium, if any, and additional interest, if any, divided by 95% of the average
of the Closing Sale Prices of the Common Stock for the five Trading Days
immediately preceding the second Business Day immediately preceding the payment
date. The Issuer shall notify Holders within 10 days of an acceleration of the
Securities as a result of an Event of Default as to whether the Issuer expects
to be able to repay the Securities for cash and if not, whether the Issuer
expects to be able to deliver Freely Tradable Stock upon the exercise by a
Holder of its right to receive as payment shares of Common Stock. If the Issuer
notifies Holders that it is unable to satisfy its payment obligations in cash,
Holders shall have 30 days after receipt of such notice to tender their
Securities for payment in Common Stock. The Issuer shall use its reasonable
efforts to deliver Freely Tradable Stock to Holders in such an event and to
deliver such shares of stock no less than seven Trading Days after and no more
than 30 Trading Days after such the request by the Holder. If the Issuer has
stated in the notice described above that it expects to be able to deliver
Freely Tradable Stock, each Holder that requested that the Issuer pay the
principal, premium, if any, and additional interest, if any, on such Holder’s
Outstanding Securities in shares of Common Stock shall be permitted to withdraw
its request if the Issuer is unable to deliver Freely Tradable Stock to such
Holder on the payment date.

 

24



--------------------------------------------------------------------------------

ARTICLE 5.

 

CONCERNING THE TRUSTEE

 

Section 5.1 Duties and Responsibilities of the Trustee; During Default; Prior to
Default.

 

With respect to the Holders of Securities issued hereunder, the Trustee, prior
to the occurrence of an Event of Default and after the curing or waiving of all
Events of Default which may have occurred, undertakes to perform such duties and
only such duties as are specifically set forth in this Indenture. In case an
Event of Default with respect to the Securities has occurred and is continuing
(which has not been cured or waived), the Trustee shall exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.

 

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct or bad faith, except that

 

(a) prior to the occurrence of an Event of Default and after the curing or
waiving of all such Events of Default which may have occurred:

 

(i) the duties and obligations of the Trustee with respect to Securities shall
be determined solely by the express provisions of this Indenture, and the
Trustee shall not be liable except for the performance of such duties and
obligations as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

(ii) in the absence of bad faith on the part of the Trustee, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any resolution, statement, officer’s
certificate, or any other certificate, instrument or opinion furnished to the
Trustee and conforming to the requirements of this Indenture; but in the case of
any such statements, certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they conform to the
requirements of this Indenture;

 

(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Responsible Officers of the Trustee, unless it shall
be proved that the Trustee was negligent in ascertaining the pertinent facts;
and

 

25



--------------------------------------------------------------------------------

(c) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of Holders
pursuant to Section 4.9 relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture.

 

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there shall be reasonable ground for believing that the repayment of
such funds or adequate indemnity against such liability is not reasonably
assured to it.

 

Section 5.2 Certain Rights of the Trustee.

 

(a) The Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, Officers’ Certificate or any other
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, coupon, security or other paper or
document (whether in original or facsimile form) believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 

(b) Any request, direction, order or demand of the Issuer mentioned herein shall
be sufficiently evidenced by an Officers’ Certificate (unless other evidence in
respect thereof be herein specifically prescribed); and any resolution of the
Board of Directors may be evidenced to the Trustee by a copy thereof certified
by the Secretary or an Assistant Secretary of the Issuer.

 

(c) The Trustee may consult with counsel of its selection at the expense of the
Issuer and any advice or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
to be taken by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel.

 

(d) The Trustee shall be under no obligation to exercise any of the trusts or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders pursuant to the provisions of this Indenture, unless such Holders
shall have offered to the Trustee security or indemnity satisfactory to the
Trustee against the costs, expenses and liabilities which might be incurred
therein or thereby.

 

(e) The Trustee shall not be liable for any action taken, suffered or omitted by
it in good faith and believed by it to be authorized or within the discretion,
rights or powers conferred upon it by this Indenture.

 

(f) Prior to the occurrence of an Event of Default hereunder and after the
curing or waiver of all Events of Default, the Trustee shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, appraisal, bond, debenture, note, coupon, security, or other
paper or document unless requested in writing so to do by the Holders of not
less than a majority in aggregate Principal Amount of the

 

26



--------------------------------------------------------------------------------

Securities then Outstanding, but a Responsible Officer of the Trustee, in its
discretion, may make such further inquiries or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
inquiry or investigation, it shall be entitled to examine the books, records and
premises of the Issuer, personally or by agent or attorney; provided that, if
the payment within a reasonable time to the Trustee of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation is,
in the opinion of the Trustee, not reasonably assured to the Trustee by the
security afforded to it by the terms of this Indenture, the Trustee may require
indemnity satisfactory to the Trustee against such expenses or liabilities as a
condition to proceeding; the expenses of every such examination shall be paid by
the Issuer or, if paid by the Trustee or any predecessor trustee, shall be
repaid by the Issuer upon demand.

 

(g) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys not
regularly in its employ and the Trustee shall not be responsible for any
misconduct or negligence on the part of any such agent or attorney appointed
with due care by it hereunder.

 

(h) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture.

 

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

 

(j) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officer’s Certificate or Opinion of Counsel.

 

Section 5.3 Trustee Not Responsible for Recitals, Disposition of Securities or
Application of Proceeds Thereof.

 

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Issuer,
and the Trustee assumes no responsibility for the correctness of the same. The
Trustee makes no representation as to the validity or sufficiency of this
Indenture or of the Securities. The Trustee shall not be accountable for the use
or application by the Issuer of any of the Securities or of the proceeds
thereof.

 

Section 5.4 Trustee and Agents May Hold Securities; Collections, etc.

 

The Trustee or any agent of the Issuer or the Trustee, in its individual or any
other capacity, may become the owner or pledgee of Securities with the same
rights it would have if it were not the Trustee or such agent and, subject to
Section 5.8, may otherwise deal with the Issuer and receive, collect, hold and
retain collections from the Issuer with the same rights it would have if it were
not the Trustee or such agent.

 

27



--------------------------------------------------------------------------------

Section 5.5 Compensation and Indemnification of Trustee and Its Prior Claim.

 

The Issuer covenants and agrees to pay to the Trustee from time to time, and the
Trustee shall be entitled to, such compensation as the Issuer and the Trustee
shall from time to time agree in writing for all services that the Trustee shall
provide hereunder (which compensation shall not be limited by any provision of
law in regard to the compensation of a trustee of an express trust) and the
Issuer covenants and agrees to pay or reimburse the Trustee and each predecessor
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by or on behalf of it in accordance with any of the provisions
of this Indenture (including the reasonable compensation and the reasonable
expenses and disbursements of its counsel and of all agents and other persons
not regularly in its employ) except any such expense, disbursement or advance as
shall be determined to have been caused by its own negligence or willful
misconduct. The Issuer also covenants to indemnify the Trustee and each
predecessor Trustee for, and to hold it harmless against, any loss, damage,
claim, liability or expense including taxes (other than taxes based upon,
measured by or determined by the income of the Trustee), incurred without
negligence or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of this Indenture or the trusts hereunder
and its duties hereunder, including but not limited to the costs and expenses of
defending itself against or investigating any claim (whether asserted by the
Issuer, any Holder or any other Person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder. The
obligations of the Issuer under this Section to compensate and indemnify the
Trustee and each predecessor Trustee and to pay or reimburse the Trustee and
each predecessor Trustee for expenses, disbursements and advances shall
constitute additional indebtedness hereunder and shall survive the satisfaction
and discharge of this Indenture and resignation or removal of the Trustee. Such
additional indebtedness shall be a senior claim to that of the Securities upon
all property and funds held or collected by the Trustee as such, except funds
held in trust for the payment of principal of or interest on particular
Securities, and the Securities are hereby subordinated to such senior claim.
When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 4.1 or in connection with Article Four hereof,
the expenses (including the reasonable fees and expenses of its counsel) and the
compensation for the service in connection therewith are intended to constitute
expenses of administration under any bankruptcy law.

 

Section 5.6 Right of Trustee to Rely on Officers’ Certificate, etc.

 

Subject to Sections 5.1 and 5.2, whenever in the administration of the trusts of
this Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering or omitting any action
hereunder, such matter unless other evidence in respect thereof be herein
specifically prescribed) may, in the absence of negligence or bad faith on the
part of the Trustee, be deemed to be conclusively proved and established by an
Officers’ Certificate delivered to the Trustee, and such certificate, in the
absence of negligence or bad faith on the part of the Trustee, shall be full
warrant to the Trustee for any action taken, suffered or omitted by it under the
provisions of this Indenture upon the faith thereof.

 

28



--------------------------------------------------------------------------------

Section 5.7 Persons Eligible for Appointment as Trustee.

 

The Trustee hereunder shall at all times be a corporation organized and doing
business under the laws of the United States of America or of any State or the
District of Columbia. The Trustee and its direct parent shall at all times have
a combined capital and surplus of at least $50,000,000, and which is authorized
under such laws to exercise corporate trust powers and is subject to supervision
or examination by Federal, State or District of Columbia authority. If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section, the Trustee shall resign immediately in the manner and with the effect
specified in Section 5.8.

 

The provisions of this Section 5.7 are in furtherance of and subject to Section
310(a) of the TIA.

 

Section 5.8 Resignation and Removal; Appointment of Successor Trustee.

 

(a) The Trustee may at any time resign by giving written notice of resignation
to the Issuer at least 60 days in advance of such resignation. Upon receiving
such notice of resignation, the Issuer shall promptly appoint a successor
trustee by written instrument in duplicate, executed by authority of the Board
of Directors, one copy of each instrument shall be delivered to the resigning
Trustee and one copy to the successor trustee. If no successor trustee shall
have been so appointed and have accepted appointment within 60 days after the
giving of such notice of resignation, the resigning trustee may petition at the
expense of the Issuer any court of competent jurisdiction for the appointment of
a successor trustee, or any Holder who has been a bona fide Holder of a Security
or Securities for at least six months may, subject to the provisions of Section
4.12, on behalf of himself and all others similarly situated, petition any such
court for the appointment of a successor trustee at the expense of the Issuer.
Such court may thereupon, after such notice, if any, as it may deem proper and
prescribe, appoint a successor trustee.

 

(b) If at any time any of the following shall occur:

 

(i) the Trustee shall fail to comply with the provisions of Section 310(b) of
the TIA after written request therefor by the Issuer or by any Holder who has
been a bona fide Holder of a Security or Securities for at least six months; or

 

(ii) the Trustee shall cease to be eligible in accordance with the provisions of
Section 5.7 and shall fail to resign after written request therefor by the
Issuer or by any Holders;

 

(iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver or liquidator of the Trustee or of its
property shall be appointed, or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

29



--------------------------------------------------------------------------------

then, in any such case, the Issuer may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors of the Issuer, one copy of which instrument shall be
delivered to the Trustee so removed and one copy to the successor trustee, or
subject to the provisions of Section 4.12, any Holder who has been a bona fide
Holder of a Security or Securities for at least six months may on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
trustee. Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, remove the Trustee and appoint a successor trustee. If no
successor trustee shall have been so appointed and have accepted appointment
within 30 days after the giving of such notice of removal, the departing trustee
may petition at the expense of the Issuer any court of competent jurisdiction
for the appointment of a successor trustee, or any Holder who has been a bona
fide Holder of a Security or Securities for at least six months may, subject to
the provisions of Section 4.12, on behalf of himself and all others similarly
situated, petition any such court for the appointment of a successor trustee at
the expense of the Issuer

 

(c) The Holders of a majority in aggregate Principal Amount of the Securities at
the time Outstanding may at any time remove the Trustee and appoint a successor
trustee by delivering to the Trustee so removed, to the successor trustee so
appointed and to the Issuer the evidence provided for in Section 6.1 of the
action in that regard taken by the Holders.

 

(d) Any resignation or removal of the Trustee and any appointment of a successor
trustee pursuant to any of the provisions of this Section 5.8 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 5.9.

 

(e) The Issuer shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor trustee by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders of Securities
affected as their names and addresses appear in the Security register. Each
notice shall include the name of the successor trustee and the address of its
principal corporate trust office.

 

Section 5.9 Acceptance of Appointment by Successor Trustee.

 

Any successor trustee appointed as provided in Section 5.8 shall execute and
deliver to the Issuer and to its predecessor trustee an instrument accepting
such appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee, without
any further act, deed or conveyance, shall become vested with all rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as trustee herein; but, nevertheless, on the written request
of the Issuer or of the successor trustee, upon payment of its charges then
unpaid, the trustee ceasing to act shall, subject to Section 9.4, pay over to
the successor trustee all moneys at the time held by it hereunder and shall
execute and deliver an instrument prepared by the Issuer transferring to such
successor trustee all such rights, powers, duties and obligations. Upon request
of any such successor trustee, the Issuer shall execute any and all instruments
in writing for more fully and certainly vesting in and confirming to such
successor trustee all such rights and powers. Any trustee ceasing to act shall,
nevertheless, retain a prior claim upon all property or funds held or collected
by such trustee to secure any amounts then due it pursuant to the provisions of
Section 5.5.

 

30



--------------------------------------------------------------------------------

Upon acceptance of appointment by a successor trustee as provided in this
Section 5.9, the Issuer shall mail notice thereof by first-class mail to the
Holders of Securities at their last addresses as they shall appear in the
Security register. If the acceptance of appointment is substantially
contemporaneous with the resignation, then the notice called for by the
preceding sentence may be combined with the notice called for by Section 5.8. If
the Issuer fails to mail such notice within 10 days after acceptance of
appointment by the successor trustee, the successor trustee shall cause such
notice to be mailed at the expense of the Issuer.

 

Section 5.10 Merger, Conversion, Consolidation or Succession to Business of
Trustee.

 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding; provided that such
corporation shall be qualified under the provisions of Section 310(b) of the TIA
and eligible under the provisions of Section 5.7.

 

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Securities shall have been authenticated
but not delivered, any such successor to the Trustee may adopt the certificate
of authentication of any predecessor trustee and deliver such Securities so
authenticated; and, in case at that time any of the Securities shall not have
been authenticated, any successor to the Trustee may authenticate such
Securities either in the name of any predecessor hereunder or in the name of the
successor trustee; and in all such cases such certificate shall have the full
force which it is anywhere in the Securities or in this Indenture provided that
the certificate of the Trustee shall have; provided that the right to adopt the
certificate of authentication of any predecessor trustee or to authenticate
Securities of any series in the name of any predecessor trustee shall apply only
to its successor or successors by merger, conversion or consolidation.

 

ARTICLE 6.

 

CONCERNING THE HOLDERS

 

Section 6.1 Evidence of Action Taken by Holders.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee.
Proof of execution of any such instrument or of a writing appointing any such
agent shall be sufficient for any purpose of this Indenture and (subject to
Sections 5.1 and 5.2) conclusive in favor of the Trustee and the Issuer, if made
in the manner provided in this Article.

 

31



--------------------------------------------------------------------------------

Section 6.2 Proof of Execution of Instruments and of Holding of Securities.

 

Subject to Sections 5.1 and 5.2, the fact and date of the execution of any
instrument by any Holder or his agent or proxy, or the authority of such an
agent or proxy to execute such an instrument may be proved (i) by the affidavit
of a witness of such execution, (ii) by a certificate of a notary public (or
other officer authorized by law to take acknowledgments of deeds) as to such
execution, or (iii) in accordance with such reasonable rules and regulations as
may be prescribed by the Trustee or in such manner as shall be reasonably
satisfactory to the Trustee. The holding of Securities shall be proved by the
Security register or by a certificate of the registrar thereof.

 

Section 6.3 Holders to Be Treated as Owners.

 

Prior to due presentment of a Security for registration of transfer, the Issuer,
the Trustee, any Agent and any agent of the Issuer or the Trustee may deem and
treat the person in whose name any Security shall be registered upon the
Security register as the absolute owner of such Security (whether or not such
Security shall be overdue and notwithstanding any notation of ownership or other
writing thereon) for the purpose of receiving payment of or on account of the
principal of and, subject to the provisions of this Indenture, interest on such
Security and for all other purposes; and neither the Issuer nor the Trustee nor
any Agent or agent of the Issuer or the Trustee shall be affected by any notice
to the contrary. All such payments so made to any such person, or upon his
order, shall be valid, and, to the extent of the sum or sums so paid, effectual
to satisfy and discharge the liability for moneys payable upon any such
Security.

 

Section 6.4 Securities Owned by Issuer Deemed Not Outstanding.

 

In determining whether the Holders of the requisite Principal Amount of
Outstanding Securities have concurred in any direction, consent or waiver under
this Indenture, Securities which are owned by the Issuer or any other obligor on
the Securities or any Affiliate of the Issuer or of such other obligor shall be
disregarded and deemed not to be Outstanding for the purpose of any such
determination, except that for the purpose of determining whether the Trustee
shall be protected in relying on any such direction, consent or waiver only
Securities which the Trustee knows are so owned shall be so disregarded.
Securities so owned which have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of the Trustee in
writing the pledgee’s right so to act with respect to such Securities and that
the pledgee is not the Issuer or any other obligor upon the Securities or any
Affiliate of the Issuer or of such other obligor. In case of a dispute as to
such right, the advice of counsel shall be full protection in respect of any
decision made by the Trustee in accordance with such advice. Upon request of the
Trustee, the Issuer shall furnish to the Trustee promptly an Officers’
Certificate listing and identifying all Securities, if any, known by the Issuer
to be owned or held by or for the account of any of the above-described Persons;
and, subject to Sections 5.1 and 5.2, the Trustee shall be entitled to accept
such Officers’ Certificate as conclusive evidence of the facts therein set forth
and of the fact that all Securities not listed therein are Outstanding for the
purpose of any such determination.

 

32



--------------------------------------------------------------------------------

Section 6.5 Right of Revocation of Action Taken.

 

At any time prior to (but not after) the evidencing to the Trustee, as provided
in Section 6.1, of the taking of any action by the Holders of the percentage in
aggregate Principal Amount of the Securities specified in this Indenture in
connection with such action, any Holder of a Security the serial number of which
is shown by the evidence to be included among the serial numbers of the
Securities the Holders of which have consented to such action may, by filing
written notice at the Corporate Trust Office and upon proof of holding as
provided in this Article, revoke such action so far as concerns such Security.
Except as afore said any such action taken by the Holder of any Security shall
be conclusive and binding upon such Holder and upon all future Holders and
owners of such Security and of any Securities issued in exchange or substitution
therefor or on registration or transfer thereof, irrespective of whether or not
any notation in regard thereto is made upon any such Security. Any action taken
by the Holders of the percentage in aggregate Principal Amount of the Securities
specified in this Indenture in connection with such action shall be conclusively
binding upon the Issuer, the Trustee and the Holders of all the Securities.

 

Section 6.6 Record Date for Consents and Waivers.

 

The Issuer may, but shall not be obligated to, direct the Trustee to establish a
record date for the purpose of determining the Persons entitled to (i) waive any
past default with respect to the Securities in accordance with Section 4.10,
(ii) consent to any supplemental indenture in accordance with Section 7.2 or
(iii) waive compliance with any term, condition or provision of any covenant
hereunder (if the Indenture should expressly provide for such waiver). If a
record date is fixed, the Holders of Securities on such record date, or their
duly designated proxies, and any such Persons, shall be entitled to waive any
such past default, consent to any such supplemental indenture or waive
compliance with any such term, condition or provision, whether or not such
Holder remains a Holder after such record date; provided, however, that unless
such waiver or consent is obtained from the Holders, or duly designated proxies,
of the requisite Principal Amount of Outstanding Securities prior to the date
which is the 90th day after such record date, any such waiver or consent
previously given shall automatically and without further action by any Holder be
cancelled and of no further effect.

 

ARTICLE 7.

 

SUPPLEMENTAL INDENTURES

 

Section 7.1 Supplemental Indentures Without Consent of Holders.

 

The Issuer, when authorized by a resolution of its Board of Directors, and the
Trustee may from time to time and at any time enter into an indenture or
indentures supplemental hereto (which shall conform to the provisions of the TIA
as in force at the date of the execution thereof) for one or more of the
following purposes:

 

(a) to evidence the assumption by a successor Person of the obligations of the
Issuer pursuant to Article Eight;

 

33



--------------------------------------------------------------------------------

(b) to add to the covenants of the Issuer further covenants for the benefit of
the Holders of Securities or to eliminate any right or power conferred upon the
Issuer by this Indenture including, without limitation, the right of the Issuer
to satisfy its obligation in respect to the Principal Amount of Securities in
Common Stock;

 

(c) to evidence the acceptance of appointment hereunder by a successor Trustee
with respect to the Securities;

 

(d) to cure any ambiguity or correct or supplement any provision in this
Indenture which may be defective or inconsistent with any other provision;

 

(e) to add any additional Events of Default with respect to the Securities
permitting the enforcement of all or any of the several remedies provided in
this Indenture as herein set forth; provided that in respect of any such
additional Event of Default such supplemental indenture may provide for a
particular period of grace after default (which period may be shorter or longer
than that allowed in the case of other defaults) or may provide for an immediate
enforcement upon such default or may limit the remedies available to the Trustee
upon such default;

 

(f) to secure the Securities;

 

(g) to increase the Conversion Rate; provided that such increase either (i) is
made in accordance with the terms of this Indenture or (ii) will not have an
adverse effect on the interests of the Holders of the Securities;

 

(h) to supplement any of the provisions of this Indenture to such extent as
shall be necessary to permit or facilitate the discharge of the Securities;
provided that such change or modification does not have an adverse effect on the
interests of the Holders of the Securities;

 

(i) to make any changes or modifications necessary in connection with the
registration of the Securities under the Securities Act as contemplated in the
Registration Rights Agreement; provided that such change or modification does
not have an adverse effect on the interests of the Holders of the Securities; or

 

(j) to add or modify any other provisions with respect to matters or questions
arising under this Indenture as the Issuer and the Trustee may deem necessary
and desirable and which will not have an adverse effect on the interests of the
Holders of the Securities..

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture, to make any further appropriate agreements and
stipulations, which may be therein contained, and to accept the conveyance,
transfer, assignment, mortgage or pledge of any property thereunder, but the
Trustee shall not be obligated to enter into any such supplemental indenture
which adversely affects the Trustee’s own rights, duties, immunities or
liabilities under this Indenture or otherwise.

 

Any supplemental indenture authorized by the provisions of this Section 7.1 may
be executed without the consent of the Holders of any of the Securities at the
time Outstanding, notwithstanding any of the provisions of Section 7.2.

 

34



--------------------------------------------------------------------------------

Section 7.2 Supplemental Indentures with Consent of Holders.

 

With the consent (evidenced as provided in Article Six) of the Holders of not
less than a majority in aggregate Principal Amount of the Securities at the time
Outstanding, the Issuer, when authorized by a resolution of its Board of
Directors, and the Trustee may, from time to time and at any time, enter into an
indenture or indentures supplemental hereto (which shall conform to the
provisions of the TIA as in force at the date of execution thereof) for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of any supplemental indenture or of
modifying in any manner the rights of the Holders of the Securities; provided
that no such supplemental indenture shall (i) extend the Stated Maturity of any
Security, or reduce the rate or extend the time for payment of interest thereon,
or reduce the Principal Amount thereof, or reduce any amount payable on
repurchase thereof, or impair the right of any Holder to institute suit for the
payment thereof, or make the principal thereof or interest thereon payable in
any coin or currency other than that provided in the Securities, or affect the
obligation of the Issuer to repurchase any Security upon the happening of a
Designated Event in a manner adverse to the Holders of Securities, or impair the
right to convert the Securities into Common Stock subject to the terms set forth
herein, including Section 12.6, or reduce the number of shares of Common Stock,
the amount of cash or the amount of other property receivable upon conversion,
in each case, without the consent of the Holder of each Security so affected, or
modify any of the provisions of this Section 7.2 or Section 4.9, except to
increase any such percentage or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Security so affected, or change any obligation of the Issuer to maintain an
office or agency in the places and for the purposes set forth in Section 2.3, or
reduce the voting requirements set forth in this Indenture or (ii) reduce the
aforesaid percentage of Securities, the Holders of which are required to consent
to any such supplemental indenture, without the consent of the Holders of all
Securities then Outstanding.

 

Upon the request of the Issuer, accompanied by a copy of a resolution of the
Board of Directors (which resolution may provide general terms or parameters for
such action and may provide that the specific terms of such action may be
determined in accordance with or pursuant to an Issuer Order), certified by the
Secretary or an Assistant Secretary of the Issuer, authorizing the execution of
any such supplemental indenture, and upon the filing with the Trustee of
evidence of the consent of Holders and other documents, if any, required by
Section 6.1, the Trustee shall join with the Issuer in the execution of such
supplemental indenture unless such supplemental indenture adversely affects the
Trustee’ own rights, duties, immunities or liabilities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such supplemental indenture.

 

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such consent shall approve the substance thereof.

 

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Issuer shall mail a
notice thereof by first-class mail to the Holders of Securities at their
addresses as they shall appear on the registry books of the Issuer, setting
forth in general terms the substance of such supplemental indenture. Any failure
of the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such supplemental indenture.

 

35



--------------------------------------------------------------------------------

Section 7.3 Effect of Supplemental Indenture.

 

Upon the execution of any supplemental indenture pursuant to the provisions
hereof, this Indenture shall be and be deemed to be modified and amended in
accordance therewith and the respective rights, limitations of rights,
obligations, duties and immunities under this Indenture of the Trustee, the
Issuer and the Holders of Securities shall thereafter be determined, exercised
and enforced hereunder subject in all respects to such modifications and
amendments, and all the terms and conditions of any such supplemental indenture
shall be and be deemed to be part of the terms and conditions of this Indenture
for any and all purposes.

 

Section 7.4 Documents to Be Given to Trustee.

 

The Trustee, subject to the provisions of Sections 5.1 and 5.2, shall be
provided with an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any such supplemental indenture complies with the applicable
provisions of this Indenture.

 

Section 7.5 Notation on Securities in Respect of Supplemental Indentures.

 

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to the provisions of this Article may bear a notation as to
any matter provided for by such supplemental indenture. If the Issuer shall so
determine, new Securities so modified as to conform, in the opinion of the Board
of Directors, to any modification of this Indenture contained in any such
supplemental indenture may be prepared by the Issuer, authenticated by the
Trustee and delivered in exchange for the Securities of the same series then
Outstanding.

 

ARTICLE 8.

 

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

 

Section 8.1 Covenant Not to Merge, Consolidate, Sell or Convey Property Except
Under Certain Conditions.

 

The Issuer may not consolidate or merge with or into any other Person, or
transfer, lease or convey its properties or assets substantially as an entirety
to another Person (each a “Disposition”), unless:

 

(i) the Issuer is the Surviving Person or the Surviving Person (if other than
the Issuer) is organized and existing under the laws of the United States, any
state thereof or the District of Columbia;

 

(ii) the Surviving Person (if other than the Issuer) assumes all the obligations
of the Issuer under the Securities and this Indenture, and makes provision for
conversion rights in accordance with Section 12.6, pursuant to a supplemental
indenture in a form reasonably satisfactory to the Trustee; and

 

36



--------------------------------------------------------------------------------

(iii) immediately after such Disposition, the Issuer and the Surviving Person
shall not be in default hereunder.

 

Section 8.2 Surviving Person Substituted.

 

In case of any such consolidation, merger, sale or conveyance, and following
such an assumption by the Surviving Person, such Surviving Person shall succeed
to and be substituted for the Issuer, with the same effect as if it had been
named herein. Such Surviving Person may cause to be signed, and may issue either
in its own name or in the name of the Issuer prior to such succession any or all
of the Securities issuable hereunder which theretofore shall not have been
signed by the Issuer and delivered to the Trustee; and, upon the order of such
Surviving Person, instead of the Issuer, and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall
authenticate and shall deliver any Securities which previously shall have been
signed and delivered by the officers of the Issuer to the Trustee for
authentication, and any Securities which such successor corporation thereafter
shall cause to be signed and delivered to the Trustee for that purpose. All of
the Securities so issued shall in all respects have the same legal rank and
benefit under this Indenture as the Securities theretofore or thereafter issued
in accordance with the terms of this Indenture as though all of such Securities
had been issued at the date of the execution hereof.

 

In case of any such consolidation, merger, sale, lease or conveyance, such
changes in phraseology and form (but not in substance) may be made in the
Securities thereafter to be issued as may be appropriate.

 

In the event of any such conveyance (other than a conveyance by way of lease),
the Issuer or any Surviving Person which shall theretofore have become such in
the manner described in this Article shall be discharged from all obligations
and covenants under this Indenture.

 

Section 8.3 Opinion of Counsel and Officers’ Certificate to Trustee.

 

The Trustee, subject to the provisions of Sections 5.1 and 5.2, may upon request
receive an Opinion of Counsel prepared in accordance with Section 10.5 and an
Officers’ Certificate (confirming satisfaction of the conditions of clauses (i),
(ii) and (iii) of Section 8.1) as conclusive evidence that any such
consolidation, merger, lease or conveyance, and any such assumption, complies
with the applicable provisions of this Indenture.

 

ARTICLE 9.

 

SATISFACTION AND DISCHARGE

OF INDENTURE; UNCLAIMED MONEYS

 

Section 9.1 Satisfaction and Discharge of Indenture.

 

If at any time (a) the Issuer shall have paid or caused to be paid the principal
of and premium, if any, and interest on all the Securities then Outstanding
hereunder, as and when the same shall have become due and payable, or (b) the
Issuer shall have delivered to the Trustee for cancellation all Securities
theretofore authenticated (other than any Securities which shall have

 

37



--------------------------------------------------------------------------------

been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.7) or (c) (i) all such Securities not theretofore
delivered to the Trustee for cancellation (x) shall have become due and payable,
or (y) are by their terms to become due and payable within one year, and (ii)
the Issuer shall have irrevocably deposited or caused to be deposited with the
Trustee as trust funds the entire amount in cash (other than moneys repaid by
the Trustee or any Paying Agent to the Issuer in accordance with Section 9.4) or
U.S. Government Obligations maturing as to principal and interest at such times
and in such amounts as will insure the availability of cash, or a combination
thereof, sufficient in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, to pay the principal of and interest on all Securities
on each date that such principal or interest is due and payable; and if, in any
such case, the Issuer shall also pay or cause to be paid all other sums payable
hereunder by the Issuer, then this Indenture shall cease to be of further effect
(except as to (i) rights of registration of transfer, conversion and exchange of
Securities (but not otherwise and not including the Holders’ right of repurchase
contemplated by Article Thirteen) (ii) substitution of apparently mutilated,
defaced, destroyed, lost or stolen Securities, (iii) rights of the Holders of
Securities to receive payments of principal thereof and premium, if any, and
interest thereon upon the original stated due dates therefor (but not upon
acceleration), (iv) the rights, obligations and immunities of the Trustee
hereunder, including any right to compensation and indemnification under Section
5.5, and (v) the rights of the Holders of Securities as beneficiaries hereof
with respect to the property so deposited with the Trustee payable to all or any
of them), and the Trustee, on Issuer Order accompanied by an Officers’
Certificate and an Opinion of Counsel stating that the provisions of this
Section have been complied with and at the cost and expense of the Issuer, shall
execute proper instruments prepared by the Issuer acknowledging such
satisfaction of and discharging this Indenture, provided, that the rights of
Holders of the Securities to receive amounts in respect of principal of,
premium, if any, and interest on the Securities held by them shall not be
delayed longer than required by then-applicable mandatory rules or policies of
any securities exchange upon which the Securities are listed. In addition, in
connection with the satisfaction and discharge pursuant to clause (c)(i)(y)
above, the Trustee shall give notice to the Holders of Securities of such
satisfaction and discharge. The Issuer agrees to reimburse the Trustee for any
costs or expenses thereafter reasonably and properly incurred and to compensate
the Trustee for any services thereafter reasonably and properly rendered by the
Trustee in connection with this Indenture or the Securities.

 

Section 9.2 Application by Trustee of Funds Deposited for Payment of Securities.

 

Subject to Section 9.4, all moneys and securities deposited with the Trustee
pursuant to Section 9.1 shall be held in trust and applied by it to the payment,
either directly or through any Paying Agent (including the Issuer acting as its
own Paying Agent), to the Holders of the particular Securities for the payment
or repurchase of which such moneys or Securities have been deposited with the
Trustee of all sums due and to become due thereon for principal and interest;
but such moneys or securities need not be segregated from other funds except to
the extent required by law.

 

38



--------------------------------------------------------------------------------

Section 9.3 Repayment of Moneys Held by Paying Agent.

 

In connection with the satisfaction and discharge of this Indenture with respect
to Securities, all moneys then held by any Paying Agent under the provisions of
this Indenture shall, upon Issuer Order, be repaid to it or paid to the Trustee
and thereupon such Paying Agent shall be released from all further liability
with respect to such moneys.

 

Section 9.4 Return of Moneys Held by Trustee and Paying Agent Unclaimed for Two
Years.

 

Any moneys deposited with or paid to the Trustee or any Paying Agent for the
payment of the principal of or premium, if any, or interest on any Security and
not applied but remaining unclaimed for two years after the date upon which such
principal, premium or interest shall have become due and payable shall, upon the
written request of the Issuer and unless otherwise required by mandatory
provisions of applicable escheat or abandoned or unclaimed property law, be
repaid to the Issuer by the Trustee or such Paying Agent, and the Holder of the
Securities shall, unless otherwise required by mandatory provisions of
applicable escheat or abandoned or unclaimed property laws, thereafter look only
to the Issuer for any payment which such Holder may be entitled to collect, and
all liability of the Trustee or any Paying Agent with respect to such moneys
shall thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment with respect to moneys
deposited with it for any payment, shall, at the expense of the Issuer, mail by
first-class mail to Holders of such Securities at their addresses as they shall
appear on the Security register notice that such moneys remain and that, after a
date specified therein, which shall not be less than 30 days from the date of
such mailing, any unclaimed balance of such money then remaining will be repaid
to the Issuer upon Issuer Order.

 

Section 9.5 Indemnity for U.S. Government Obligations.

 

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Government Obligations deposited
pursuant to Section 9.1 or the principal or interest received in respect of such
obligations.

 

ARTICLE 10.

 

MISCELLANEOUS PROVISIONS

 

Section 10.1 Partners, Incorporators, Stockholders, Officers and Directors of
Issuer Exempt from Individual Liability.

 

No recourse under or upon any obligation, covenant or agreement contained in
this Indenture, or in any Security, or because of any indebtedness evidenced
thereby, shall be had against any incorporator, as such, or against any past,
present or future stockholder, officer or director, as such, of the Issuer or of
any partner or member of the Issuer or of any successor, either directly or
through the Issuer or any successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of the Securities by the Holders thereof and as
part of the consideration for the issue of the Securities.

 

39



--------------------------------------------------------------------------------

Section 10.2 Provisions of Indenture for the Sole Benefit of Parties and
Holders.

 

Nothing in this Indenture or in the Securities, expressed or implied, shall give
or be construed to give to any Person, other than the parties hereto and their
successors and the Holders of the Securities, any legal or equitable right,
remedy or claim under this Indenture or under any covenant or provision herein
contained, all such covenants and provisions being for the sole benefit of the
parties hereto and their successors and the Holders of the Securities.

 

Section 10.3 Successors and Assigns of Issuer Bound by Indenture.

 

All the covenants, stipulations, promises and agreements in this Indenture
contained by or on behalf of the Issuer shall bind its successors and assigns,
whether so expressed or not.

 

Section 10.4 Notices and Demands on Issuer, Trustee and Holders.

 

Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the Holders of Securities
to or on the Issuer may be given or served by being deposited postage prepaid,
first-class mail (except as otherwise specifically provided herein) addressed
(until another address of the Issuer is filed by the Issuer with the Trustee) to
Gateway, Inc., 7565 Irvine Center Drive, Irvine, CA 92618, Attention: General
Counsel, with a copy to Davis Polk & Wardwell, 1600 El Camino Real, Menlo Park,
CA 94025, Attention: Bruce Dallas. Any notice, direction, request or demand by
the Issuer or any Holder to or upon the Trustee shall be deemed to have been
sufficiently given or made, for all purposes, if given or made at U.S. Bank
National Association, EP-MN-WS3C, 60 Livingston Avenue, St. Paul, MN 55107,
Attention: Corporate Trust Department.

 

Where this Indenture provides for notice to Holders, such notice shall be
sufficiently given (except as otherwise specifically provided herein) if in
writing, and mailed, first-class postage prepaid, to each Holder entitled
thereto, at his last address as it appears in the Security register. In any case
where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. Where this
Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.

 

In case, by reason of the suspension of or irregularities in regular mail
service, it shall be impracticable to mail notice to the Issuer and Holders when
such notice is required to be given pursuant to any provision of this Indenture,
then any manner of giving such notice as shall be satisfactory to the Trustee
shall be deemed to be a sufficient giving of such notice.

 

40



--------------------------------------------------------------------------------

Section 10.5 Officers’ Certificates and Opinions of Counsel; Statements to Be
Contained Therein.

 

Upon any application or demand by the Issuer to the Trustee to take any action
under any of the provisions of this Indenture, the Issuer shall furnish to the
Trustee an Officers’ Certificate stating that all conditions precedent provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents is
specifically required by any provision of this Indenture relating to such
particular application or demand, no additional certificate or opinion need be
furnished.

 

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include (a) a statement that the person making such
certificate or opinion has read such covenant or condition, (b) a brief
statement as to the nature and scope of the examination or investigation upon
the statements or opinions contained in such certificate or opinion are based,
(c) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with, and (d) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with.

 

Any certificate, statement or opinion of an officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of or
representations by counsel, unless such officer knows that the certificate or
opinion or representations with respect to the matters upon which his
certificate, statement or opinion may be based as aforesaid are erroneous, or in
the exercise of reasonable care should know that the same are erroneous. Any
certificate, statement or opinion of counsel may be based, insofar as it relates
to factual matters, information with respect to which is in the possession of
the Issuer, upon the certificate, statement or opinion of or representations by
an officer or officers of the Issuer, unless such counsel knows that the
certificate, statement or opinion or representations with respect to the matters
upon which his certificate, statement or opinion may be based as aforesaid are
erroneous, or in the exercise of reasonable care should know that the same are
erroneous.

 

Any certificate, statement or opinion of an officer of the Issuer or of counsel
may be based, insofar as it relates to accounting matters, upon a certificate or
opinion of or representations by an accountant or firm of accountants in the
employ of the Issuer, unless such officer or counsel, as the case may be, knows
that the certificate or opinion or representations with respect to the
accounting matters upon which his certificate, statement or opinion may be based
as aforesaid are erroneous, or in the exercise of reasonable care should know
that the same are erroneous.

 

Any certificate or opinion of any independent firm of public accountants filed
with the Trustee shall contain a statement that such firm is independent.

 

41



--------------------------------------------------------------------------------

Section 10.6 Payments Due on Saturdays, Sundays and Legal Holidays.

 

If the date of maturity of interest on or principal of the Securities or the
date fixed for repurchase or repayment of any Security or the last date on which
a Holder of Securities has a right to convert his Securities shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Securities) payment of interest or principal or conversion of the Securities
need not be made on such date, but may be made on the next succeeding Business
Day with the same force and effect as if made on the date of maturity or the
date fixed for repurchase or repayment or on such last day for conversion, and
no interest shall accrue for the period after such date.

 

Section 10.7 Conflict with TIA.

 

Whether or not qualified under the TIA, this Indenture shall be interpreted as
though it were so qualified including provisions required by the TIA or
provisions deemed included except as varied by this Indenture. If any provision
hereof limits, qualifies or conflicts with a provision of the TIA that is
required under the TIA to be a part of and govern this Indenture, the latter
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the TIA that may be so modified or excluded, the latter
provision shall be deemed to apply to this Indenture as so modified or to be
excluded, as the case may be.

 

Section 10.8 Communications by Holders with Other Holders.

 

Holders may communicate pursuant to Section 312(b) of the TIA with other Holders
with respect to their rights under this Indenture or the Securities. The Issuer,
the Trustee, the Registrar and any other person shall have the protection of
Section 312(c) of the TIA.

 

Section 10.9 Issuer to Furnish Trustee Names and Addresses of Holders.

 

The Issuer will furnish or cause to be furnished to the Trustee:

 

(a) semiannually, not later than January 15 and July 15 in each year, a list, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders as of a date not more than 15 days prior to the delivery thereof,
and

 

(b) at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Issuer of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished;

 

excluding from any such list names and addresses received by the Trustee in the
capacity of Registrar.

 

Section 10.10 New York Law to Govern.

 

This Indenture and each Security shall be deemed to be a contract under the laws
of the State of New York, and for all purposes shall be construed in accordance
with the laws of said State.

 

42



--------------------------------------------------------------------------------

Section 10.11 Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which
shall be an original; but such counterparts shall together constitute but one
and the same instrument.

 

Section 10.12 Effect of Headings.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 10.13 Tax Treatment.

 

The Issuer agrees, and by acceptance of beneficial ownership interest in the
Securities each beneficial holder of the Securities will be deemed to have
agreed, for United States federal income tax purposes to treat the Securities as
indebtedness that is not subject to the contingent payment debt instrument
regulations under Treas. Reg. Sec. 1.1275-4.

 

ARTICLE 11.

 

REDEMPTION OF SECURITIES

 

Section 11.1 No Right of Optional Redemption.

 

The Issuer may not redeem all or any part of the Securities prior to their
Stated Maturities.

 

ARTICLE 12.

 

CONVERSION OF SECURITIES

 

Section 12.1 Conversion Privilege.

 

(a) A Holder of a Security may convert it, in whole or in part, into Common
Stock of the Issuer at any time prior to the close of business on the Business
Day immediately prior to its Stated Maturity at the conversion price then in
effect for such Security, except that, with respect to any Security called for
repurchase, such conversion right shall terminate at the close of business on
the Business Day immediately preceding the Repurchase Date (unless the Issuer
shall default in making the purchase payment then due, in which case the
conversion right shall terminate on the date such default is cured). The number
of shares of Common Stock issuable upon conversion of a Security is determined
as follows: divide the Principal Amount to be converted by $1,000 and multiply
such amount by the Conversion Rate in effect on the Date of Conversion; round
the result to the nearest 1/10,000 of a share, then add the number of shares of
Additional Shares, if any, determined pursuant to Section 12.1(b) and (c).

 

The initial Conversion Rate is stated in the fourth paragraph of the reverse of
the Securities and is subject to adjustment as provided in this Article.

 

43



--------------------------------------------------------------------------------

A Holder may convert a portion of a Security equal to $1,000 Principal Amount or
any multiple thereof. Provisions of this Indenture that apply to conversion of
all of a Security also apply to conversion of a portion of it.

 

(b) Subject to Section 12.6, if a Holder elects to convert Securities in
connection with a Designated Event that is also a Fundamental Change that occurs
prior to the Stated Maturity of a Security, the Issuer will increase the number
of shares of Common Stock issuable upon conversion of the Securities by a number
of additional shares of Common Stock (the “Additional Shares”) as set forth
below. The number of Additional Shares shall be determined for the relevant
series of Securities by reference to the applicable table below, based on the
date on which the Fundamental Change becomes effective (the “Effective Date”)
and the average of the Closing Sale Price of the Common Stock on the five
Trading Days prior to but not including the Effective Date (the “Stock Price”).

 

(c) The Stock Prices set forth in the first row of each table below will be
adjusted as of any date on which the Conversion Rate is adjusted. On such date,
the Stock Prices shall be adjusted by multiplying:

 

(1) the Stock Prices applicable immediately prior to such adjustment, by

 

(2) a fraction, of which

 

  (A) the numerator shall be the Conversion Rate immediately prior to the
adjustment giving rise to the Stock Price adjustment, and

 

  (B) the denominator of which is the Conversion Rate so adjusted.

 

The following table sets forth the hypothetical Stock Price and number of
Additional Shares issuable per $1,000 aggregate Principal Amount of Notes due
2009:

 

     Stock Price


--------------------------------------------------------------------------------

Effective Date

--------------------------------------------------------------------------------

   $5.85


--------------------------------------------------------------------------------

   $7.00


--------------------------------------------------------------------------------

   $8.00


--------------------------------------------------------------------------------

   $9.00


--------------------------------------------------------------------------------

   $10.00


--------------------------------------------------------------------------------

   $12.50


--------------------------------------------------------------------------------

   $15.00


--------------------------------------------------------------------------------

   $17.50


--------------------------------------------------------------------------------

   $20.00


--------------------------------------------------------------------------------

   $25.00


--------------------------------------------------------------------------------

   $30.00


--------------------------------------------------------------------------------

   $35.00


--------------------------------------------------------------------------------

December 21, 2004

   55.1    40.8    32.4    26.3    21.7    14.3    10.0    7.3    5.5    3.3   
2.2    1.5

December 31, 2005

   54.8    39.9    31.2    24.9    20.3    12.8    8.7    6.2    4.5    2.7   
1.7    1.1

December 31, 2006

   54.7    38.8    29.6    23.1    18.4    11.1    7.2    4.9    3.5    1.9   
1.1    0.7

December 31, 2007

   54.2    36.9    27.1    20.4    15.6    8.6    5.1    3.2    2.2    1.1   
0.6    0.4

December 31, 2008

   53.1    33.4    22.6    15.6    10.9    4.8    2.3    1.3    0.8    0.4   
0.2    0.1

December 31, 2009

   —      —      —      —      —      —      —      —      —      —      —     
—  

 

The following table sets forth the hypothetical Stock Price and number of
Additional Shares issuable per $1,000 aggregate Principal Amount of Notes due
2011:

 

     Stock Price


--------------------------------------------------------------------------------

Effective Date

--------------------------------------------------------------------------------

   $5.85


--------------------------------------------------------------------------------

   $7.00


--------------------------------------------------------------------------------

   $8.00


--------------------------------------------------------------------------------

   $9.00


--------------------------------------------------------------------------------

   $10.00


--------------------------------------------------------------------------------

   $12.50


--------------------------------------------------------------------------------

   $15.00


--------------------------------------------------------------------------------

   $17.50


--------------------------------------------------------------------------------

   $20.00


--------------------------------------------------------------------------------

   $25.00


--------------------------------------------------------------------------------

   $30.00


--------------------------------------------------------------------------------

   $35.00


--------------------------------------------------------------------------------

December 21, 2004

   55.1    42.0    34.2    28.4    24.0    16.6    12.2    9.3    7.3    4.9   
3.4    2.5

December 31, 2005

   54.8    41.3    33.3    27.4    22.9    15.6    11.3    8.5    6.6    4.3   
3.0    2.1

December 31, 2006

   54.7    40.7    32.4    26.4    21.8    14.5    10.3    7.6    5.8    3.7   
2.5    1.8

December 31, 2007

   54.6    39.8    31.2    25.0    20.4    13.1    9.0    6.5    4.9    3.0   
2.0    1.4

December 31, 2008

   54.4    38.6    29.5    23.1    18.5    11.2    7.4    5.2    3.8    2.2   
1.4    1.0

December 31, 2009

   53.9    36.6    26.9    20.3    15.6    8.7    5.3    3.5    2.4    1.3   
0.8    0.6

December 31, 2010

   52.7    33.0    22.4    15.4    10.8    4.8    2.4    1.4    0.9    0.5   
0.4    0.3

December 31, 2011

   —      —      —      —      —      —      —      —      —      —      —     
—  

 

44



--------------------------------------------------------------------------------

(3) If the Stock Price and Effective Date are not set forth on the applicable
table above and the Stock Price is:

 

(A) between two Stock Prices on the applicable table or the Effective Date is
between two Effective Dates on the applicable table, the number of Additional
Shares will be determined by straight-line interpolation between the number of
Additional Shares set forth for the higher and lower Stock Price amounts and the
two Effective Dates, as applicable, based on a 365-day year;

 

(B) equal to or in excess of $35.00 per share (subject to adjustment), no
Additional Shares will be issued upon conversion; or

 

(C) less than $5.85 per share (subject to adjustment), no Additional Shares will
be issued upon conversion.

 

Notwithstanding the foregoing, in no event shall the total number of shares of
Common Stock issuable upon conversion exceed 170.9401 per $1,000 of aggregate
Principal Amount of Securities, subject to adjustments in the same manner as the
Conversion Rate in Section 12.5.

 

Section 12.2 Exercise of Conversion Privilege.

 

(a) In order to exercise the conversion privilege, the Holder of any Security to
be converted shall complete and manually sign the conversion notice, in
substantially the form set forth in Exhibit C, and deliver such conversion
notice (together with all necessary endorsements, transfer documents and all
transfer or similar taxes) to the Conversion Agent and, if the note is
certificated, surrender such Security to the Conversion Agent, in each case at
any time during usual business hours at its office or agency maintained for the
purpose as provided in this Indenture. If such Security is surrendered for
conversion during the period between the close of business on any record date
for such Security and the opening of business on the related interest payment
date (unless (i) the Issuer shall have specified a Repurchase Date following a
Designated Event within such period or (ii) overdue interest exists at the time
of conversion in which case any amount may be reduced only to the extent of such
overdue interest), it must be accompanied also by payment of an amount equal to
the interest payable on such interest payment date on the portion of the
Principal Amount of the Security being surrendered for conversion. A Holder of
any Security on a record date for such Security who converts such Security on
the related interest payment date will receive the interest payable on such
Security, and such converting Holder need not include a payment for any such
interest upon surrender of such Security for conversion. Such notice shall also
state the name or names (with address) in which the certificate or certificates
for shares of Common Stock shall be issued. Securities surrendered for
conversion shall (if so required by the Issuer or the Trustee) be duly endorsed
by, or be accompanied by a written instrument or instruments of transfer in form
satisfactory to the Issuer and the Trustee duly executed by, the Holder or his
attorney duly authorized in writing.

 

(b) As promptly as practicable after the receipt of such notice and the
surrender of such Security as aforesaid, the Issuer shall, subject to the
provisions of Sections 12.3 and 12.8,

 

45



--------------------------------------------------------------------------------

issue and deliver at such office or agency to such Holder, or on his written
order, a certificate or certificates for the number of full shares of Common
Stock issuable on such conversion of Securities in accordance with the
provisions of this Article and cash, as provided in Section 12.4, in respect of
any fraction of a share of Common Stock otherwise issuable upon such conversion.
Such conversion shall be deemed to have been effected on the date (herein called
the “Date of Conversion”) on which such notice shall have been received by the
Issuer and such Security shall have been surrendered as aforesaid, and the
Person or Persons in whose name or names any certificate or certificates for
shares of Common Stock shall be issuable upon such conversion shall be deemed to
have become on the Date of Conversion the holder or holders of record of the
shares represented thereby; provided, however, that any such surrender on any
date when the stock transfer books of the Issuer shall be closed shall
constitute the Person or Persons in whose name or names the certificate or
certificates for such shares are to be issued as the recordholder or holders
thereof for all purposes at the opening of business on the next succeeding day
on which such stock transfer books are open but such conversion shall
nevertheless be at the Conversion Rate in effect at the close of business on the
date when such Security shall have been so surrendered with the conversion
notice.

 

(c) In the case of conversion of a portion, but less than all, of a Security,
the Issuer shall execute, and the Trustee shall authenticate and deliver to the
Holder thereof, at the expense of the Issuer, a Security or Securities in the
aggregate Principal Amount of the unconverted portion of the Security
surrendered. Except as otherwise expressly provided in this Indenture, no
payment or adjustment shall be made for interest accrued on any Security (or
portion thereof) converted or for dividends or distributions on any Common Stock
issued upon conversion of any Security; provided, however, that in the case of
any Securities which are converted after the close of business on a relevant
record date and on or prior to the next succeeding interest payment date,
installments of interest which are due and payable on such payment date shall be
payable on such interest payment date notwithstanding such conversion (unless
such Security shall have been called for repurchase on a Repurchase Date after
the close of business on such record date and prior to the opening of business
on such interest payment date) and such interest (whether or not punctually paid
or duly provided for) shall be paid to the Holder of such Securities registered
as such at the close of business on the relevant record date according to their
terms. The Issuer’s delivery of cash and/or the fixed number of shares of Common
Stock into which the Securities are convertible will be deemed to satisfy the
Issuer’s obligation to pay the Principal Amount of the Securities and all
accrued interest that has not previously been (or is not simultaneously being)
paid. The Common Stock is treated as issued first in payment of accrued interest
and then in payment of principal.

 

(d) The Issuer shall provide notice to all Holders and to the Trustee at least
15 Trading Days prior to the anticipated Effective Date of a Designated Event
that is also a Fundamental Change. The Issuer must also provide notice to all
Holders and to the Trustee upon the effectiveness of such Fundamental Change.
Holders may surrender Securities for conversion and receive the Additional
Shares pursuant to Section 12.1(c) at any time prior to the 30th day after the
date of the Designated Event Notice; provided that any Holder that has delivered
a Repurchase Notice pursuant to Section 13.2 may convert its Securities only
upon the withdrawal of its Repurchase Notice.

 

46



--------------------------------------------------------------------------------

Section 12.3 Payment Upon Conversion.

 

(a) Notwithstanding anything to the contrary in Section 12.2, the Issuer may
choose to satisfy all or a portion of its obligations pursuant to Section 12.2
(the “Conversion Obligation”) in cash.

 

(b) If the Issuer receives notice of conversion on or prior to the day that is
23 Business Days prior to the Stated Maturity of a Security (the “Final Notice
Date”), the following procedures will apply:

 

If the Issuer chooses to satisfy all or any portion of the Conversion Obligation
in cash, the Issuer will notify the Holder through the Trustee of the dollar
amount to be satisfied in cash (which must be expressed either as 100% of the
Conversion Obligation or as a fixed dollar amount) at any time on or before the
date that is five Trading Days following receipt of the notice of conversion
(the “Cash Settlement Notice Period”). If the Issuer timely elects to satisfy
all or any portion of the Conversion Obligation in cash, the conversion notice
may be retracted by the Holder at any time during the two Trading Day period
beginning on the day after the final day of the Cash Settlement Notice Period
(the “Conversion Retraction Period”); no such retraction can be made (and a
conversion notice shall be irrevocable) if the Issuer does not elect to satisfy
all or any portion of the Conversion Obligation in cash (other than cash in lieu
of fractional shares). If the conversion notice has not been retracted, then
settlement (in cash and/or shares of Common Stock) will occur on the third
Trading Day following the final day of the 20-Trading Day period beginning on
the third Trading Day following the final day of the Conversion Retraction
Period (the “Cash Settlement Averaging Period”). Settlement amounts will be
computed as follows:

 

(i) If the Issuer elects to satisfy the entire Conversion Obligation in shares
of Common Stock, the Issuer will deliver to Holders surrendering Securities for
conversion a number of shares of Common Stock equal to (A) the aggregate
Principal Amount of Securities to be converted divided by (B) 1,000 multiplied
by (C) the Conversion Rate.

 

(ii) If the Issuer elects to satisfy the entire Conversion Obligation in cash,
the Issuer will deliver to Holders surrendering Securities for conversion cash
in an amount equal to the product of:

 

  (A) a number equal to (1) the aggregate Principal Amount of Securities to be
converted divided by 1,000 multiplied by (2) the Conversion Rate and

 

  (B) the arithmetic average of the Volume Weighted Average Prices of the Common
Stock for each Trading Day during the Cash Settlement Averaging Period.

 

(iii) If the Issuer elects to satisfy in cash a fixed portion of the Conversion
Obligation other than the entire obligation, or a percentage of the Conversion
Obligation other than 100%, the Issuer will deliver to Holders surrendering
Securities for conversion such cash amount (“Cash Amount”) and a number of
shares of Common Stock equal to the greater of:

 

  (A) zero and

 

47



--------------------------------------------------------------------------------

  (B) the excess, if any of

 

  (1) the number of shares of Common Stock equal to (x) the aggregate Principal
Amount of Securities to be converted divided by 1,000, multiplied by (y) the
Conversion Rate, minus

 

  (2) the number of shares of Common Stock equal to the quotient of (x) the Cash
Amount divided by (y) the arithmetic average of the Volume Weighted Average
Prices of the Common Stock for each Trading Day during the Cash Settlement
Averaging Period.

 

(c) If the Issuer receives notice of conversion after the Final Notice Date, the
Issuer will not send individual notices of its election to satisfy all or any
portion of the Conversion Obligation in cash. Instead, if the Issuer elects to
satisfy all or any portion of the Conversion Obligation in cash, the Issuer will
send a single notice to the Trustee of the dollar amount to be satisfied in cash
(which must be expressed either as 100% of the Conversion Obligation or as a
fixed dollar amount) at any time on or before the Final Notice Date. Settlement
amounts will be computed and settlement dates will be determined in the same
manner as set forth under Section 12.3(a) above except that the “Cash Settlement
Averaging Period” shall be the twenty (20) consecutive Trading Days ending on
the third Trading Day prior to the Stated Maturity. If the Issuer elects to
satisfy all or any portion of the Conversion Obligation in respect of
conversions made after the Final Notice Date in cash, Holders surrendering
Securities for conversion may retract a Conversion Notice that was give after
the Final Notice Date at any time prior to the close of business on the Business
Day immediately preceding the Stated Maturity. Settlement (in cash and/or shares
of Common Stock) will occur on the third Trading Day following the final day of
such Cash Settlement Averaging Period.

 

(d) Notwithstanding anything to the contrary in this Indenture, at any time
prior to Stated Maturity, the Issuer may irrevocably elect, in its sole
discretion without the consent of the Holders, by notice to the Trustee and the
Holders to satisfy in cash 100% of the Principal Amount of the Securities
converted after the date of such election. After making such an election, the
Issuer still may satisfy the remainder of the Conversion Obligation to the
extent it exceeds the Principal Amount in cash or Common Stock or a combination
of cash and Common Stock. The Issuer will provide notice of such election in the
same manner as set forth above under either clause (a) or (b), whichever is
applicable. Settlement amounts will be computed and settlement dates will be
determined in the same manner as set forth above under clause (a) or (b), as
applicable.

 

Section 12.4 Fractional Shares.

 

Except as provided below, the Issuer will not issue fractional shares of Common
Stock upon conversion of Securities. In lieu thereof, the Issuer shall deliver
cash equal to the closing

 

48



--------------------------------------------------------------------------------

price of the Common Stock on the Trading Day that is three Business Days prior
to the Conversion Date. If more than one Security shall be surrendered for
conversion at one time by the same Holder, the number of full shares issuable
upon conversion thereof shall be computed on the basis of the aggregate number
of Securities, or the specified portions thereof to be converted, so
surrendered.

 

Section 12.5 Adjustment of Conversion Rate.

 

The Conversion Rate shall be subject to adjustment from time to time as follows:

 

(a) In case the Issuer shall pay a dividend or make a distribution on Common
Stock in shares of Common Stock, the Conversion Rate shall be increased by
multiplying:

 

(1) the Conversion Rate in effect immediately prior to the date of payment of
such dividend or distribution of such shares by

 

(2) a fraction, of which

 

(A) the numerator shall be (i) the sum of the number of shares of Common Stock
outstanding immediately prior to such distribution, plus (ii) the number of
shares of Common Stock constituting such distribution, and

 

(B) the denominator shall be the number of shares of Common Stock outstanding
immediately prior to the such distribution.

 

An adjustment made pursuant to subsection (a) shall become effective
immediately, except as provided in subsection (h) below, after the record date
of such dividend or distribution.

 

(b) In case the Issuer shall (1) subdivide its outstanding shares of Common
Stock into a greater number of shares or (2) combine its outstanding shares of
Common Stock into a smaller number of shares, the Conversion Rate in effect
immediately prior to such action shall be adjusted as provided below so that the
Holder of any Security thereafter surrendered for conversion shall be entitled
to receive the number of shares of Common Stock which such Holder would have
been entitled to receive immediately following such action had such Security
been converted immediately prior thereto, or (3) reclassify (other than
reclassifications provided for under Section 12.6) its outstanding shares of
Common Stock, the Conversion Rate shall be adjusted so that a Holder of any
Security thereafter surrendered for conversion shall be entitled to received the
securities which he would have been entitled to receive immediately following
reclassification had such Security been converted immediately prior thereto. An
adjustment made pursuant to subsection (b) shall become effective immediately,
except as provided in subsection (h) below, after the effective date in the case
of a subdivision, combination or reclassification.

 

(c) In case the Issuer shall issue to all holders of the Common Stock rights or
warrants to all holders of Common Stock entitling such holders for a period
expiring not more than 45 days after the record date therefor to subscribe for
or purchase shares of Common Stock or securities convertible into shares of
Common Stock at a price per share (or a conversion price per share) less than
the Current Market Price per share (as determined pursuant to subsection (g)
below) of the Common Stock on the record date mentioned below, the Conversion
Rate shall be adjusted by multiplying:

 

(1) the Conversion Rate in effect immediately prior to the date of issuance of
such rights, warrants or option by

 

49



--------------------------------------------------------------------------------

(2) a fraction, of which

 

(A) the numerator shall be (i) the number of shares of Common Stock outstanding
on the date of issuance of such rights, warrants or options, immediately prior
to such issuance, plus (ii) the number of additional shares of Common Stock
which are so offered for subscription or purchase, and of which

 

(B) the denominator shall be (i) the number of shares of Common Stock
outstanding on the date of issuance of such rights, warrants or options
immediately prior to such issuance, plus (ii) the number of shares of Common
Stock which the aggregate offering price of the total number of shares so
offered for subscription or purchase would purchase at the Current Market Price
(determined by multiplying such total number of shares by the exercise price of
such rights, warrants or options and dividing the product so obtained by such
Current Market Price).

 

Such adjustment shall become effective immediately, except as provided in
subsection (i) below, after the record date for the determination of Holders
entitled to receive such rights, warrants or options.

 

(d) If the Issuer or any Subsidiary pays holders of the outstanding shares of
Common Stock in respect of a tender or exchange offer for the Issuer’s Common
Stock consideration per share of Common Stock having a fair market value, as
determined in good faith by the Board of Directors, whose determination shall be
conclusive, in excess of the Closing Sale Price of the Common Stock as of the
first Business Day (the “Measurement Date”) next succeeding the Expiration Time
(as defined below), the Conversion Rate shall be increased so that the same
shall equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the effectiveness of the Conversion Rate adjustment
contemplated by subsection (d) by a fraction, the numerator of which shall be
the sum of (x) the fair market value of the aggregate consideration payable to
stockholders (based on the acceptance of all shares validly tendered or
exchanged and not withdrawn as of the Expiration Time (as defined below) up to
the maximum specified in the tender or exchange offer) or, in the case of
repurchase, for shares so purchased (the “Purchased Shares”) and (y) the product
of the number of shares of Common Stock outstanding (less any Purchased Shares)
at the Expiration Time and the Current Market Price on the Measurement Date, and
the denominator of which shall be the product of the number of shares of Common
Stock outstanding (including any Purchased Shares) at the Expiration Time
multiplied by such Closing Sale Price of one share of Common Stock on the
Measurement Date. Such reduction shall become effective immediately prior to the
opening of business on the day following the Measurement Date.

 

50



--------------------------------------------------------------------------------

For purposes of this subsection (d), the term “Expiration Time” shall mean the
last Business Day tenders or exchanges may be made. To the extent such purchase
pursuant to such tender or exchange offer described in this subsection (d) does
not occur, the Conversion Rate shall be readjusted to eliminate any adjustment
made to the Conversion Rate on account of such purchase pursuant to such
repurchase. If the application of this subsection (d) to any tender offer or
exchange offer would result in a decrease in the Conversion Rate, no adjustment
shall be made for such repurchase under this subsection (d).

 

(e) In case the Issuer shall distribute to all holders of Common Stock shares of
its Capital Stock, evidences of indebtedness, or assets, including cash or
securities (including Equity Interests in the Issuer’s Subsidiaries), but
excluding dividends or distributions referred to in subsection (a) above and
rights and warrants referred to in subsection (c) above and dividends and
distributions paid exclusively in cash referred to in subsection (f) below),
then in each such case the Conversion Rate shall be increased by multiplying the
Conversion Rate in effect immediately prior to the effectiveness of the
Conversion Rate adjustment contemplated by subsection (e) by a fraction of which
(1) the numerator shall be the Current Market Price per share of the Common
Stock, and (2) the denominator shall be such Current Market Price per share of
the Common Stock on the record date mentioned below less the then fair market
value (as determined by the Board of Directors, whose determination shall be
conclusive evidence of such fair market value, and described in a Board
Resolution filed with the Trustee) of the portion of the assets, evidences of
indebtedness and equity securities so distributed or of such subscription
rights, warrants or options applicable to one share of Common Stock.

 

For the purposes of this subsection (e), in the event of a distribution of
shares of Capital Stock of or other similar Equity Interests in any Subsidiary
or other business unit of the Issuer as a dividend on shares of Common Stock and
such distributed shares of Capital Stock or other securities are publicly
traded, the then fair market value of the shares of other securities so
distributed shall be deemed to be the market value of such shares or other
securities based on the average Closing Sale Prices of those securities for the
10 Trading Days commencing on and including the fifth Trading Day after the date
on which ex-dividend trading commences for such distribution on the New York
Stock Exchange, the The Nasdaq National Market or such other national or
regional exchange or market on which the securities are then listed or quoted.
Such adjustment shall become effective immediately, except as provided in
subsection (h) below, after the record date for the determination of
stockholders entitled to receive such distribution.

 

(f) In case the Issuer shall make a distribution consisting exclusively of cash
to all holders of Common Stock, excluding any cash portion of distributions
referred to subsection (e) above, or cash distributions upon an event described
in Section 12.6, the Conversion Rate shall be increased by multiplying the
Conversion Rate in effect immediately prior to the close of business on the
record date for the determination of shareholders entitled to such distribution
by a fraction of which the numerator shall be the Current Market Price of on
such record date and the denominator shall be such Current Market Price less the
amount of cash to be distributed per share of Common Stock, such increase to
become effective immediately prior to the opening of business on the day
following such record date.

 

(g) For the purpose of any computation under subsections (c) and (e) above, the
“Current Market Price” per share of Common Stock on any date shall be deemed to
be the

 

51



--------------------------------------------------------------------------------

average of the Closing Sale Prices of a share of Common Stock for the 10
consecutive Trading Days ending the earlier of the date of determination and the
day before the “ex” date with respect to the issuance or distribution requiring
such computation. For the purpose of any computation under subsection (d), the
Current Market Price per share of Common Stock on any date shall be deemed to be
the average of the Closing Sale Prices of a share of Common Stock for the 10
consecutive Trading Days commencing on the date next succeeding such repurchase
(or the last date on which tenders or exchanges may be made pursuant to a tender
or exchange offer). For purposes of this paragraph, the term “ex” date, when
used with respect to any issuance or distribution, means the first date on which
the Common Stock trades regular way on the principal national securities
exchange on which the Common Stock is listed or admitted to trading (or if not
so listed or admitted on the New York Stock Exchange or a similar organization
if the New York Stock Exchange no longer reporting trading information) without
the right to receive such issuance or distribution.

 

(h) In any case in which this Section shall require that an adjustment be made
immediately following a record date, the Issuer may elect to defer the
effectiveness of such adjustment (but in no event until a date later than the
effective time of the event giving rise to such adjustment), in which case the
Issuer shall, with respect to any Security converted after such record date and
before such adjustment shall have become effective (i) defer making any cash
payment pursuant to Section 12.4 or issuing to the Holder of such Security the
number of shares of Common Stock and other capital stock of the Issuer issuable
upon such conversion in excess of the number of shares of Common Stock and other
capital stock of the Issuer issuable thereupon only on the basis of the
Conversion Rate prior to adjustment, and (ii) not later than five Business Days
after such adjustment shall have become effective, pay to such Holder the
appropriate cash payment pursuant to Section 12.4 and issue to such Holder the
additional shares of Common Stock and other capital stock of the Issuer issuable
on such conversion.

 

(i) No adjustment in the Conversion Rate shall be required if Holders are to
participate in the transaction on a basis and with notice that the Board of
Directors determines to be fair and appropriate in light of the basis and notice
on which holders of Common Stock participate in the transaction. In addition, no
adjustment in the conversion price shall be required unless such adjustment
would require an increase or decrease of at least 1% in the Conversion Rate;
provided that any adjustments which by reason of this subsection (i) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Article shall be made to the
nearest cent or to the nearest 1/10,000 of a share, as the case may be.

 

(j) Whenever the Conversion Rate is adjusted as herein provided, the Issuer
shall promptly (i) file with the Trustee and each conversion agent an Officers’
Certificate setting forth the Conversion Rate after such adjustment and setting
forth in reasonable detail the facts requiring such adjustment and the
calculations on which the adjustment is based, which certificate shall be
conclusive evidence of the correctness of such adjustment and which shall be
made available by the Trustee to the Holders of Securities for inspection
thereof, (ii) mail or cause to be mailed a notice of such adjustment, setting
forth the adjusted Conversion Rate and the date on which such adjustment became
or becomes effective, to each Holder of Securities at his address as the same
appears on the registry books of the Issuer.

 

52



--------------------------------------------------------------------------------

To the extent permitted by law, the Issuer from time to time may increase the
Conversion Rate if the Board of Directors has made a determination that such
increase would be in the best interests of the Issuer, which determination shall
be conclusive. In such case, the Issuer shall give at least 15 days’ notice of
the increase. In addition, at its option, the Issuer may make such increase in
the Conversion Rate as the Board of Directors deems advisable to avoid or
diminish any income tax to holders of Common Stock resulting from any
distribution of stock (or rights to acquire stock) or from any event treated as
such for income tax purposes.

 

(k) To the extent that the Issuer’s existing rights plan or any amended or
future rights plan adopted by the Issuer is in effect on a Conversion Date with
respect to the Securities, Holders will receive, in addition to Common Stock,
the rights provided for in such plan unless such rights have separated from the
shares of Common Stock in accordance with the provisions of the applicable
shareholder rights agreement so that the Holders of the Securities would not be
entitled to receive any rights in respect of Common Stock issuable upon
conversion of the Securities, in which case the Conversion Rate will be adjusted
as if the Issuer distributed to all holders of Common Stock shares of the
Issuer’s capital stock, evidences of indebtedness or assets (including
securities but excluding rights or warrants to purchase Common Stock issued to
all holders of Common Stock, Common Stock issued as a dividend or distribution
on Common Stock and cash distributions), subject to readjustment upon the
subsequent expiration, termination or redemption of the rights.

 

(l) The Issuer will advise the Trustee in writing when an adjustment made
pursuant to this Section 12.5 is effective.

 

Section 12.6 Continuation of Conversion Privilege in Case of Reorganization,
Change, Merger, Consolidation or Sale of Assets.

 

If any transaction shall occur, including without limitation (i) any
reclassification of the shares of Common Stock of the Issuer (ii) any
consolidation, merger or combination involving the Issuer, (iii) any sale or
conveyance to another Person of all or substantially all of the assets of the
Issuer, pursuant to any of which holders of Common Stock shall be entitled to
receive stock, other securities, other property, assets or cash, then
appropriate provision shall be made so that the Holder of each Security then
Outstanding shall have the right thereafter to convert such Security only into
the kind and amount of the securities, cash or other property that would have
been receivable upon such reclassification, consolidation, merger, combination,
sale or conveyance by a holder of the number of shares of Common Stock issuable
upon conversion of such Security immediately prior to such recapitalization,
reclassification, consolidation, merger, sale, transfer or share exchange, after
giving effect to any adjustment in the Conversion Rate prior to transactions
described in this Section 12.6. Any Additional Shares to which a Holder is
entitled to receive upon conversion pursuant to Section 12.1(b), if applicable,
shall not be payable in shares of Common Stock, but will represent a right to
receive the aggregate amount of cash, securities or other property into which
the Additional Shares would convert into as a result of such reclassification,
consolidation, merger, combination, sale or conveyance. The company formed by
such consolidation or resulting from such merger or that acquires such assets or
that acquires the Issuer’s shares, as the case may be, shall make provisions in
its certificate of incorporation or other constituent document to establish such
right. Such certificate of incorporation or other constituent document shall
provide for adjustments that, for events

 

53



--------------------------------------------------------------------------------

subsequent to the effective date of such certificate of incorporation or other
constituent documents, shall be as nearly equivalent as may be practicable to
the relevant adjustments provided for in Section 12.5 and in this Section.

 

Section 12.7 Notice of Certain Events.

 

In case:

 

(a) the Issuer shall declare a dividend (or any other distribution) payable to
the holders of Common Stock (other than cash dividends and dividends payable in
Common Stock); or

 

(b) the Issuer shall authorize the granting to the holders of Common Stock of
rights, warrants or options to subscribe for or purchase any shares of stock of
any class or of any other rights, warrants or options; or

 

(c) the Issuer shall authorize any reclassification or change of the Common
Stock (other than a subdivision or combination of its outstanding shares of
Common Stock or a change in par value, or from par value to no par value, or
from no par value to par value), or any consolidation or merger to which the
Issuer is a party and for which approval of any stock holders of the Issuer is
required, or the sale or conveyance of all or substantially all the property or
business of the Issuer; or

 

(d) there shall be proposed any voluntary or involuntary dissolution,
liquidation or winding-up of the Issuer;

 

then, the Issuer shall cause to be filed with the Trustee, and, if other than
the Corporate Trust Office of the Trustee, at the office or agency maintained
for the purpose of conversion of the Securities as provided in Section 2.3, and
shall cause to be mailed to each Holder of Securities, at his address as it
shall appear on the registry books of the Issuer, as promptly as possible but in
any event at least 20 days before the date hereinafter specified (or the earlier
of the dates hereinafter specified, if more than one date is specified), a
notice stating the date on which (1) a record is expected to be taken for the
purpose of such dividend, distribution, rights, warrants or options, or if a
record is not to be taken, the date as of which the holders of Common Stock of
record to be entitled to such dividend, distribution, rights or warrants are to
be determined, or (2) such reclassification, change, consolidation, merger,
sale, transfer, conveyance, dissolution, liquidation or winding-up is expected
to become effective and the date, if any is to be fixed, as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property deliverable upon
such reclassification, change, consolidation, merger, sale, transfer,
conveyance, dissolution, liquidation or winding-up.

 

Section 12.8 Taxes on Conversion.

 

The issuance and delivery of certificates for shares of Common Stock on
conversion of Securities shall be made without charge to the converting Holder
of Securities for such certificates or for any documentary, stamp or similar
issue or transfer taxes payable to the United States of America or any political
subdivision or taxing authority thereof in respect of the issuance or delivery
of such certificates; provided, however, that the Issuer shall not be required

 

54



--------------------------------------------------------------------------------

to pay any tax which may be payable in respect of any transfer involved in the
issuance of certificates for shares of Common Stock, and no such issue or
delivery shall be made unless and until the Person requesting such issue or
delivery has paid to the Issuer the amount of any such tax or has established,
to the satisfaction of the Issuer, that such tax has been paid.

 

Section 12.9 Issuer to Provide Common Stock.

 

The Issuer covenants that it will reserve and keep available, free from
preemptive rights, out of its authorized but unissued shares, solely for the
purpose of issue upon conversion of Securities as herein provided, sufficient
shares of Common Stock to provide for the conversion of the Securities from time
to time as such Securities are presented for conversion.

 

If any shares of Common Stock to be reserved for the purpose of conversion of
Securities hereunder require registration with or approval of any governmental
authority under any Federal or State law before such shares may be validly
issued or delivered upon conversion, then the Issuer covenants that it will in
good faith and as expeditiously as possible endeavor to secure such registration
or approval, as the case may be; provided, however, that nothing in this Section
shall be deemed to affect in any way the obligations of the Issuer to convert
Securities into Common Stock as provided in this Article.

 

Before taking any action which would cause an adjustment increasing the
Conversion Rate below the then par value, if any, of the Common Stock, the
Issuer will take all corporate action which may, in the Opinion of Counsel, be
necessary in order that the Issuer may validly and legally issue fully paid and
non-assessable shares of Common Stock at such adjusted Conversion Rate.

 

The Issuer covenants that all shares of Common Stock which may be issued upon
conversion of Securities will upon issue be duly authorized, validly issued and
fully paid and non-assessable by the Issuer and free of preemptive rights and of
any lien or adverse claim and that, if such Securities presented for conversion
are not Restricted Securities and the Common Stock is then listed on any
national securities exchange or quoted on The Nasdaq National Market, the shares
of Common Stock which may be issued upon conversion of Securities will be
similarly listed or quoted at the time of such issuance.

 

The Issuer covenants that, upon conversion of Securities as herein provided,
there will be credited to Common Stock par capital from the consideration for
which the shares of Common Stock issuable upon such conversion are issued an
amount per share of Common Stock so issued as determined by the Board of
Directors, which amount shall not be less than the amount required by law and by
the Issuer’s certificate of incorporation, as amended, as in effect on the date
of such conversion. For the purposes of this covenant the net proceeds received
by the Issuer from the issuance and sale of the Securities converted, less any
cash conversion, shall be deemed to be the amount of consideration for which the
shares of Common Stock issuable upon such conversion are issued.

 

Section 12.10 Disclaimer of Responsibility for Certain Matters.

 

Neither the Trustee nor any Conversion Agent or agent of the Trustee shall at
any time be under any duty or responsibility to any Holder of Securities to
determine whether any facts exist

 

55



--------------------------------------------------------------------------------

which may require any adjustment of the Conversion Rate, or with respect to the
Officers’ Certificate referred to in Section 12.5(j), or with respect to the
nature or extent of any such adjustment when made, or with respect to the method
employed, or herein or in any supplemental indenture provided to be employed, in
making the same. Neither the Trustee nor any Conversion Agent nor any agent of
the Trustee shall be accountable with respect to the validity, registration,
listing, or value (or the kind or amount) of any shares of Common Stock, or of
any securities or cash or other property, which may at any time be issued or
delivered upon the conversion of any Security; and neither the Trustee nor any
agent of the Trustee nor any Conversion Agent makes any representation with
respect thereto. Neither the Trustee nor any Conversion Agent nor any agent of
the Trustee shall be responsible for any failure of the Issuer to make any cash
payment or to issue, register the transfer of or deliver any shares of Common
Stock or stock certificates or other securities or property upon the surrender
of any Security for the purpose of conversion or, subject to Sections 5.1 and
5.2, to comply with any of the covenants of the Issuer contained in this
Article.

 

Section 12.11 Return of Funds Deposited for Repurchase of Converted Securities.

 

Any funds which at any time shall have been deposited by the Issuer or on its
behalf with the Trustee or any other Paying Agent for the purpose of paying the
principal of and interest on any of the Securities and which shall not be
required for such purposes because of the conversion of such Securities, as
provided in this Article, shall after such conversion, upon the written request
of the Issuer, be repaid to the Issuer by the Trustee or such other Paying
Agent.

 

Section 12.12 Restriction on Common Stock Issuable Upon Conversion.

 

(a) Shares of Common Stock to be issued upon conversion of the Securities prior
to the effectiveness of a Shelf Registration Statement shall be physically
delivered in certificated form to the Holders converting such Securities and the
certificate representing such shares of Common Stock shall bear the following
legend (the “Restricted Common Stock Legend”) unless removed in accordance with
Section 12.12(c):

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH GATEWAY, INC. (THE “COMPANY”) OR ANY AFFILIATE
OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY

 

56



--------------------------------------------------------------------------------

PREDECESSOR OF SUCH SECURITY) ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF,
(B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE RIGHTS OF THE COMPANY AND THE
TRUSTEE PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES
WHERE REGISTRATION OR TRANSFER OF THIS SECURITY IS REQUIRED, A CERTIFICATE OF
TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY COMPLETED AND
DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED AFTER
THE RESALE RESTRICTION TERMINATION DATE UPON THE REQUEST OF THE HOLDER AND THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATES AND/OR OTHER INFORMATION
SATISFACTORY TO THE COMPANY.

 

(b) If (i) shares of Common Stock to be issued upon conversion of a Security
prior to the effectiveness of a Shelf Registration Statement are to be
registered in a name other than that of the Holder of such Security or (ii)
shares of Common Stock represented by a certificate bearing the Restricted
Common Stock Legend are transferred subsequently by such Holder, then, unless
the Shelf Registration Statement has become effective and such shares are being
transferred pursuant to the Shelf Registration Statement, the Holder must
deliver to the transfer agent for the Common Stock a certificate in
substantially the form of Exhibit E as to compliance with the restrictions on
transfer applicable to such shares of Common Stock, and neither the transfer
agent nor the registrar for the Common Stock shall be required to register any
transfer of such Common Stock not so accompanied by a properly completed
certificate.

 

(c) Except for transfers in connection with a Shelf Registration Statement, if
certificates representing shares of Common Stock are issued upon the
registration of transfer, exchange or replacement of any other certificate
representing shares of Common Stock bearing the Restricted Common Stock Legend,
or if a request is made to remove such Restricted Common Stock Legend from
certificates representing shares of Common Stock, the certificates so issued
shall bear the Restricted Common Stock Legend, or the Restricted Common Stock
Legend shall not be removed, as the case may be, unless there is delivered to
the Issuer, the Conversion Agent and the Transfer Agent such satisfactory
evidence, which, in the case of a transfer made pursuant to Rule 144 under the
Securities Act, may include an opinion of counsel as may be reasonably required
by the Issuer, that neither the legend nor the restrictions on

 

57



--------------------------------------------------------------------------------

transfer set forth therein are required to ensure that transfers thereof comply
with the provisions of Rule 144A, Rule 144 or Regulation S under the Securities
Act or that such shares of Common Stock are securities that are not “restricted”
within the meaning of Rule 144 under the Securities Act. Upon provision to the
Issuer of such reasonably satisfactory evidence, the Issuer shall cause the
transfer agent for the Common Stock to countersign and deliver certificates
representing shares of Common Stock that do not bear the legend.

 

ARTICLE 13. REPURCHASE AT THE OPTION OF THE HOLDER

UPON A DESIGNATED EVENT

 

Section 13.1 Right to Require Repurchase.

 

(a) If a Designated Event (as defined below) occurs with respect to a Security
prior to its Stated Maturity, a Holder will have the right, at its option, to
require the Issuer to purchase all or a portion of the Principal Amount of
Securities equal to $1,000 or a multiple thereof, that has not been previously
purchased by the Issuer, at a price equal to the Principal Amount to be
repurchased plus accrued and unpaid interest, to but not including the
Repurchase Date (as defined below) (the “Repurchase Price”), before the date
that is 30 days after the date of the Issuer’s Designated Event Notice (the
“Repurchase Date”), subject to satisfaction by or on behalf of the Holder of the
requirements set forth in Section 13.1(c).

 

(b) A “Designated Event” shall be deemed to have occurred upon a Fundamental
Change or a Termination of Trading.

 

A “Fundamental Change” is any transaction or event (whether by means of an
exchange offer, liquidation, tender offer, consolidation, merger, combination,
reclassification, recapitalization or otherwise) in connection with which 90% or
more of the Common Stock is exchanged for, converted into, acquired for or
constitutes solely the right to receive, consideration which is not at least 90%
common stock that:

 

(i) is listed on, or immediately after the transaction or event will be listed
on, a United States national securities exchange, or

 

(ii) is approved, or immediately after the transaction or event will be
approved, for quotation on the The Nasdaq National Market or any similar United
States system of automated dissemination of quotations of securities prices.

 

A “Termination of Trading” will be deemed to have occurred if the Common Stock
(or other common stock into which the Securities are then convertible) is
neither listed for trading on a United States national securities exchange nor
approved for trading on the The Nasdaq National Market.

 

(c) For purposes of this Section 13.1, (x) the conversion price is equal to
$1,000 divided by the Conversion Rate, (y) whether a person is a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the Exchange Act,
and (z) “Person” includes any syndicate or group that would be deemed to be a
“person” under Section 13(d)(3) of the Exchange Act.

 

58



--------------------------------------------------------------------------------

(d) At least one Business Day before the Designated Event Notice Date (as
defined below), unless a shorter period is acceptable to the Trustee, the Issuer
shall deliver an Officers’ Certificate to the Trustee specifying:

 

(i) the manner of payment selected by the Issuer; and

 

(ii) the information required by Section 13.2(a).

 

(e) The Issuer will comply with the provisions of Rule 13e-4 and any other
tender offer rules under the Exchange Act to the extent then applicable in
connection with the repurchase rights of the Holders of Securities in the event
of a Fundamental Change or on any Repurchase Date. If then required by
applicable rules, the Issuer will file a Schedule TO or any other schedule
required in connection with any offer by the Issuer to repurchase Securities.

 

Section 13.2 Procedures for Repurchase at the Option of the Holders.

 

(a) No later than 10 days after the occurrence of a Designated Event, the Issuer
shall mail a written notice (the “Designated Event Notice”) of the Designated
Event (the date of such mailing, the “Designated Event Notice Date”) by
first-class mail to the Trustee and to each Holder (and to beneficial owners as
required by applicable law). The notice shall include a form of Repurchase
Notice (as defined below) to be completed by the Holder and shall state:

 

(i) briefly, the nature of the Designated Event and the date of such Designated
Event and the repurchase right arising as a result of the Designated Event;

 

(ii) the date by which the Repurchase Notice pursuant to this Section 13.1 must
be given;

 

(iii) the Repurchase Date;

 

(iv) the Repurchase Price;

 

(v) the name and address of the Paying Agent and the Conversion Agent;

 

(vi) the then existing Conversion Rate and any adjustments thereto;

 

(vii) that the Securities must be surrendered to the Paying Agent together with
a Repurchase Notice to collect payment;

 

(viii) that the Repurchase Price for any Securities as to which a Repurchase
Notice has been duly given will be paid promptly following the later of the
Repurchase Date and the time of surrender of such Security as described in
(vii);

 

(ix) that Securities as to which a Repurchase Notice has been delivered by the
Holder may be converted only if the Repurchase Notice is withdrawn by the Holder
in accordance with the terms of this Indenture;

 

59



--------------------------------------------------------------------------------

(x) that the Holder shall have the right to withdraw any Securities surrendered
prior to the close of business on the Business Day prior to the Repurchase Date;

 

(xi) briefly, the procedures the Holder must follow to exercise rights under
this Section 13.1 and the procedures for withdrawing such exercise of rights;

 

(xii) briefly, the conversion rights, if any, of the Securities;

 

(xiii) whether the Issuer is able to repurchase the Securities for cash and, if
it is not able to repurchase the Securities for cash, whether it expects to be
able to deliver Freely Tradable Stock upon the exercise of a Holder’s repurchase
right and, if it states that it expects to be able to deliver Freely Tradable
Stock, that Holders that surrender their Securities for repurchase for stock
will be permitted to withdraw their surrendered Securities if the Issuer is
unable to deliver Freely Tradable Stock at the Repurchase Date;

 

(xiv) that, unless the Issuer defaults in making payment of such Repurchase
Price, interest, if any, on Securities surrendered for purchase by the Issuer
will cease to accrue on and after the Repurchase Date and the only remaining
right of the Holders of such Securities is to receive payment of the Repurchase
Price upon surrender to the Paying Agent of the Securities purchased; and

 

(xv) the CUSIP number(s) of the Securities.

 

(b) A Holder may exercise its rights specified in Section 13.1 upon delivery of
an written notice of purchase in substantially the form set forth on Exhibit D
(a “Repurchase Notice”) to the Paying Agent at any time on or prior to the
Repurchase Date, stating:

 

(i) the certificate number, if applicable, of the Security which the Holder will
deliver to be purchased or the appropriate Depositary procedure if certificated
Securities have not been issued;

 

(ii) the portion of the Principal Amount of the Security which the Holder will
deliver to be purchased, which portion must be $1,000 or a multiple thereof; and

 

(iii) that such Security shall be purchased pursuant to the terms and conditions
specified in this Article of the Indenture and the Securities.

 

If certificated, the delivery of such Security to the Paying Agent with the
Repurchase Notice (together with all necessary endorsements) at the offices of
the Paying Agent shall be a condition to the receipt by the Holder of the
Repurchase Price therefor and if not certificated, the book-entry transfer of
such Security shall be a condition to the receipt by the Holder of the
Repurchase Price therefor; provided, however, that such Repurchase Price shall
be so paid pursuant to this Article Thirteen only if the Security so delivered
to the Paying Agent shall conform in all material respects to the description
thereof set forth in the related Repurchase Notice. Holders will receive payment
of the Repurchase Price promptly following the later of the Repurchase Date or
the time of book-entry transfer or the delivery of the Securities. If the Paying
Agent holds money or securities sufficient to pay the Repurchase Price of the
Securities on the Business Day following the Repurchase Date, then the
Securities will cease to be

 

60



--------------------------------------------------------------------------------

outstanding and interest, if any, will cease to accrue (whether or not
book-entry transfer of the Securities is made or whether or not the Securities
are delivered to the Paying Agent); and all other rights of the Holder will
terminate (other than the right to receive the Repurchase Price upon delivery or
transfer of the Securities).

 

(c) A Holder may withdraw any Repurchase Notice by delivering a written notice
of withdrawal to the Paying Agent prior to the close of business on the Business
Day prior to the Repurchase Date. The withdrawal notice must state:

 

(i) the Principal Amount of the withdrawn Securities;

 

(ii) if certificated Securities have been issued, the certificate numbers of the
withdrawn Securities (or, if the Securities are not certificated, the withdrawal
notice must comply with appropriate DTC procedures; and

 

(iii) the Principal Amount, if any, which remains subject to the Repurchase
Notice.

 

(d) The Issuer shall purchase from the Holder thereof, pursuant to this Article
Thirteen, a portion of a Security if the Principal Amount of such portion is
$1,000 or a multiple of $1,000. Provisions of this Article Thirteen that apply
to the purchase of all of a Security also apply to the purchase of such portion
of such Security.

 

(e) Any purchase by the Issuer contemplated pursuant to the provisions of this
Article Thirteen shall be consummated by the delivery of the consideration to be
received by the Holder on the Repurchase Date.

 

(f) If the Repurchase Date falls after a record date and on or prior to the
corresponding related interest payment date, the Issuer shall pay interest to
the Holder of record on the relevant record date.

 

(g) If a Designated Event that is a Fundamental Change occurs at a time when the
Issuer is prohibited from repurchasing Securities for cash, the Issuer shall
offer to Holders to pay the Repurchase Price in shares of Common Stock (or other
common stock into which the Securities are then convertible). The number of
shares of Common Stock a Holder will receive upon exercise of such option will
equal the Repurchase Price divided by 95% of the average of the Closing Sale
Prices of the Common Stock for the five Trading Days immediately preceding the
second Business Day immediately preceding the Repurchase Date. The Issuer shall
use its reasonable efforts to ensure that all such shares of common stock, when
delivered to Holders, are Freely Tradable Stock. If the Issuer has stated in the
Designated Event Notice that it expects to be able to deliver Freely Tradable
Stock, Holders that tender their Securities for repurchase for stock will be
permitted to withdraw their tendered Securities if the Issuer is unable to
deliver Freely Tradable Stock at the Repurchase Date.

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed this
Indenture on behalf of the respective parties hereto as of the date first above
written.

 

GATEWAY, INC.

By:

 

/s/ Roderick M. Sherwood III

--------------------------------------------------------------------------------

Name:

 

Roderick M. Sherwood III

Title:

 

Senior Vice President and

Chief Financial Officer

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

 

/s/ Lori-Anne Rosenberg

--------------------------------------------------------------------------------

Name:

 

Lori-Anne Rosenberg

Title:

 

Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A

 

[FORM OF FACE OF NOTES DUE 2009]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH GATEWAY, INC. (THE “COMPANY”) OR ANY AFFILIATE
OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH
SECURITY) ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS
THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT
THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (D) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO THE RIGHTS OF THE COMPANY AND THE TRUSTEE PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM, AND IN EACH OF THE FOREGOING CASES WHERE REGISTRATION OR TRANSFER OF
THIS SECURITY IS REQUIRED, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON
THE OTHER SIDE OF THIS SECURITY COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
TRUSTEE. THIS LEGEND WILL BE REMOVED AFTER THE RESALE RESTRICTION TERMINATION
DATE UPON THE REQUEST OF THE HOLDER AND THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATES AND/OR OTHER INFORMATION SATISFACTORY TO THE COMPANY.



--------------------------------------------------------------------------------

No. 1    $                    

 

Gateway, Inc.

 

1.50% Senior Convertible Notes Due 2009

 

Gateway, Inc. (the “Issuer”), for value received hereby promises to pay to
                     or registered assigns the principal sum of
                     Dollars (which Principal Amount may from time to time be
increased or decreased to such other Principal Amounts (which, taken together
with the Principal Amounts of all other Outstanding Notes Due 2009, shall not
exceed $150,000,000 in the aggregate at any time) by adjustments made on the
records of the Trustee hereinafter referred to in accordance with the Indenture)
at the Issuer’s office or agency for said purpose in the Borough of Manhattan,
The City of New York, on December 31, 2009, in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts, and to pay interest, semi-annually on June
30 and December 31 of each year and at maturity, beginning on June 30, 2005, on
said principal sum in like coin or currency at the rate per annum set forth
above. Interest shall accrue from December 21, 2004, or from the most recent
date to which interest has been paid or duly provided for on the Securities to
but not including such interest payment date. The interest so payable on any
June 30 or December 31 will, except as otherwise provided in the Indenture
referred to on the reverse hereof, be paid to the person in whose name this
Security is registered at the close of business on the June 15 or December 15,
as the case may be, preceding such June 30 or December 31, whether or not such
day is a Business Day; provided that interest may be paid, at the option of the
Issuer, by wire transfer in same-day funds or by mailing a check therefor
payable to the registered Holder entitled thereto at his last address as it
appears on the Security register.

 

Reference is made to the further provisions set forth on the reverse hereof,
including without limitation provisions giving the Holder hereof the right to
convert this Security into Common Stock of the Issuer on the terms and subject
to the conditions and limitations referred to on the reverse hereof, as more
fully specified in the Indenture. Such further provisions shall for all purposes
have the same effect as though fully set forth at this place.

 

This Security shall not be valid or obligatory until the certificate of
authentication hereon shall have been duly signed by the Trustee acting under
the Indenture.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated: December     , 2004

 

GATEWAY, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Roderick M. Sherwood III

Title:

 

Senior Vice President and

Chief Financial Officer

 

Attest:

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

U.S. National Bank Association, as Trustee certifies that this is one of the
Securities referred to in the within-mentioned Indenture.

 

U.S. NATIONAL BANK ASSOCIATION,

as Trustee

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Signatory

 

Dated: December     , 2004

 



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

 

Gateway, Inc.

 

1.50% Senior Convertible Notes Due 2009

 

1. This Security is one of a duly authorized issue of debt securities of the
Issuer, limited to up to the aggregate Principal Amount of $150,000,000, issued
or to be issued as Notes Due 2009 pursuant to an indenture dated as of December
21, 2004 (the “Indenture”), duly executed and delivered by the Issuer to U.S.
Bank National Association, as Trustee (the “Trustee”). Reference is hereby made
to the Indenture and all indentures supplemental thereto for a description of
the rights, limitations of rights, obligations, duties and immunities thereunder
of the Trustee, the Issuer and the Holders (the word “Holders” or “Holder”
meaning the registered Holders or registered Holder) of the Securities. Terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Indenture.

 

2. In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of all the Securities and interest accrued
thereon may be declared due and payable, in the manner and with the effect, and
subject to the conditions, provided in the Indenture. The Indenture provides
that in certain events a declaration of default, a default, or the consequences
of either of them may be waived by the Holders of a majority in aggregate
Principal Amount of the Securities then outstanding except a default in the
payment of principal, Repurchase Price of or premium, if any, interest, or
additional interest, if any, on any of the Securities or in respect of the
conversion of any of the Securities. Any such consent or waiver by the Holder of
this Security (unless revoked as provided in the Indenture) shall be conclusive
and binding upon such Holder and upon all future Holders and owners of this
Security and any Security which may be issued in exchange or substitution
hereof, whether or not any notation thereof is made upon this Security or such
other Securities. If the Outstanding Securities are declared immediately due and
payable as a result of an Event of Default (other than an Event of Default
arising from bankruptcy, insolvency or reorganization, as provided in the
Indenture) at a time when the Issuer is prohibited from repurchasing Securities,
the Issuer shall, if so requested by any Holder, pay the principal, premium, if
any, and additional interest, if any, on such Holder’s Outstanding Securities in
shares of Common Stock. The number of shares of Common Stock a Holder will
receive shall equal the sum of the principal, premium, if any, and additional
interest, if any, divided by 95% of the average of the Closing Sale Prices of
the Common Stock for the five Trading Days immediately preceding the second
Business Day immediately preceding the payment date. The Issuer shall notify
Holders within 10 days of an acceleration of the Securities as a result of an
Event of Default as to whether the Issuer expects to be able to repay the
Securities for cash and if not, whether the Issuer expects to be able to deliver
Freely Tradable Stock upon the exercise by a Holder of its right to receive as
payment shares of Common Stock. If the Issuer notifies Holders that it is unable
to satisfy its payment obligations in cash, Holders shall have 30 days after
receipt of such notice to tender their Securities for payment in Common Stock.
The Issuer shall use its reasonable efforts to deliver Freely Tradable Stock to
Holders in such an event and to deliver such shares of stock no less than seven
Trading



--------------------------------------------------------------------------------

Days after and no more than 30 Trading Days after such the request by the
Holder. If the Issuer has stated in the notice described above that it expects
to be able to deliver Freely Tradable Stock, each Holder that requested that the
Issuer pay the principal, premium, if any, and additional interest, if any, on
such Holder’s Outstanding Securities in shares of Common Stock shall be
permitted to withdraw its request if the Issuer is unable to deliver Freely
Tradable Stock to such Holder on the payment date.

 

3. The Indenture permits the Issuer and the Trustee, without the consent of any
of the Holders under the circumstances described in Section 7.1 of the
Indenture, and with the consent of the Holders of not less than a majority in
aggregate Principal Amount of the Securities at the time outstanding, evidenced
as in the Indenture provided, to execute supplemental indentures adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Indenture or of any supplemental indenture or modifying in any manner the
rights of the Holders of the Securities; provided that no such supplemental
indenture shall (a) extend the Stated Maturity of any Security, or reduce the
rate or extend the time for payment of interest thereon, or reduce the Principal
Amount thereof, or reduce any amount payable on repurchase thereof, or impair
the right of any Holder to institute suit for the payment thereof, or make the
of principal thereof or interest thereon payable in any coin or currency other
than that provided herein, or affect the obligation of the Issuer to repurchase
any Security upon the happening of a Designated Event in a manner adverse to the
Holders of Securities, or impair the right to convert the Securities into Common
Stock subject to the terms set forth in the Indenture, including Section 12.6
thereof, or reduce the number of shares of Common Stock, the amount of cash or
the amount of other property receivable upon conversion, in each case, without
the consent of the Holder of each Security so affected, or modify any of the
provisions of Section 7.2 or Section 4.9 of the Indenture, except to increase
any such percentage or to provide that certain other provisions of the Indenture
cannot be modified or waived without the consent of the Holder of each Security
so affected, or change any obligation of the Issuer to maintain an office or
agency in the places and for the purposes set forth in Section 2.3 of the
Indenture, or reduce the voting requirements set forth in the Indenture or (b)
reduce the aforesaid percentage of Securities the Holders of which are required
to consent to any such supplemental indenture, without the consent of the
Holders of all Securities then Outstanding.

 

4. Subject to the provisions of the Indenture, including the right of the Issuer
to satisfy its obligation with respect to any demand for conversion by
delivering Common Stock, cash or a combination of cash and Common Stock, the
Holder of this Security has the right, at his option, at any time until and
including, but not after the close of business on, the last Trading Day prior to
December 31, 2009 (except that, in case this Security or a portion hereof shall
be called for repurchase and the Issuer shall not thereafter default in making
due provision for the payment of the repurchase price, such right shall
terminate with respect to this Security or such portion hereof at the close of
business on the Business Day prior to the date fixed for repurchase), to convert
the Principal Amount of this Security, or any portion thereof which is $1,000 or
a multiple of $1,000, into fully paid and non-assessable shares of Common Stock
of the Issuer, as said shares shall be constituted at the date of conversion, at
the conversion rate of 115.8749 shares of Common Stock per $1,000 Principal
Amount of Securities (the “Conversion Rate”) or at the adjusted Conversion Rate
in effect at the date of conversion if an adjustment has been made, determined
as provided in the Indenture (including any Additional Shares), upon surrender
of this Security to the Conversion Agent at the office or agency of the
Conversion



--------------------------------------------------------------------------------

Agent maintained for that purpose in the Borough of Manhattan, The City of New
York, together with a fully executed notice substantially in the form set forth
at the foot hereof that the Holder elects so to convert this Security (or any
portion hereof which is a multiple of $1,000 Principal Amount) and, if this
Security is surrendered for conversion during the period between the close of
business on June 15 or December 15 in any year and the opening of business on
the following June 30 or December 31 and has not been called for repurchase on a
repurchase date within such period (or on such June 30 or December 31),
accompanied by payment of an amount equal to the interest payable on such June
30 or December 31 on the Principal Amount of the Security being surrendered for
conversion. Except as provided in the preceding sentence or as otherwise
expressly provided in the Indenture, no payment or adjustment shall be made on
account of interest accrued on this Security (or portion thereof) so converted
or on account of any dividend or distribution on any such Common Stock issued
upon conversion, but the Holder of record of this Security on June 15 or
December 15 shall be entitled to receive interest on such Security on the
succeeding June 30 or December 31 notwithstanding the conversion of such
Security prior to such June 30 or December 31. If so required by the Issuer or
the Trustee, this Security, upon surrender for conversion as aforesaid, shall be
duly endorsed by, or be accompanied by instruments of transfer, in form
satisfactory to the Issuer, duly executed by, the Holder or by his duly
authorized attorney. The conversion price from time to time in effect is subject
to adjustment as provided in the Indenture. No fractions of shares will be
issued on conversion. An adjustment in cash will be made for any fractional
interest in accordance with and as provided in the Indenture.

 

5. Under the terms of the Indenture, the Issuer may elect to satisfy all of its
Conversion Obligation in cash. If the Issuer receives notice of conversion on or
prior to the day that is 23 Business Days prior to the Stated Maturity of a
Security, the following procedures will apply:

 

(a) If the Issuer chooses to satisfy all or any portion of the Conversion
Obligation in cash, the Issuer will notify the Holder through the Trustee of the
dollar amount to be satisfied in cash (which must be expressed either as 100% of
the Conversion Obligation or as a fixed dollar amount) at any time on or before
the end of the Cash Settlement Notice Period. If the Issuer timely elects to
satisfy all or any portion of the Conversion Obligation in cash, the conversion
notice may be retracted by the Holder at any time during the two Trading Day
period beginning on the day after the final day of the Cash Settlement Notice
Period (the “Conversion Retraction Period”); no such retraction can be made (and
a conversion notice shall be irrevocable) if the Issuer does not elect to
satisfy all or any portion of the Conversion Obligation in cash (other than cash
in lieu of fractional shares). If the conversion notice has not been retracted,
then settlement (in cash and/or shares of Common Stock) will occur on the third
Trading Day following the final day of the 20-Trading Day period beginning on
the third Trading Day following the final day of the Conversion Retraction
Period (the “Cash Settlement Averaging Period”). Settlement amounts will be
computed as follows:

 

(i) If the Issuer elects to satisfy the entire Conversion Obligation in shares
of Common Stock, the Issuer will deliver to Holders surrendering Securities for
conversion a number of shares of Common Stock equal to (A) the aggregate
Principal Amount of Securities to be converted divided by (B) 1,000 multiplied
by (C) the Conversion Rate.



--------------------------------------------------------------------------------

(ii) If the Issuer elects to satisfy the entire Conversion Obligation in cash,
the Issuer will deliver to Holders surrendering Securities for conversion cash
in an amount equal to the product of:

 

  (A) a number equal to (1) the aggregate Principal Amount of Securities to be
converted divided by 1,000 multiplied by (2) the Conversion Rate and

 

  (B) the arithmetic average of the Volume Weighted Average Prices of the Common
Stock for each Trading Day during the Cash Settlement Averaging Period.

 

(iii) If the Issuer elects to satisfy in cash a fixed portion of the Conversion
Obligation other than the entire obligation, or a percentage of the Conversion
Obligation other than 100%, the Issuer will deliver to Holders surrendering
Securities for conversion such cash amount (“Cash Amount”) and a number of
shares of Common Stock equal to the greater of:

 

  (A) zero and

 

  (B) the excess, if any of

 

  (1) the number of shares of Common Stock equal to (x) the aggregate Principal
Amount of Securities to be converted divided by 1,000, multiplied by (y) the
Conversion Rate, minus

 

  (2) the number of shares of Common Stock equal to the quotient of (x) the Cash
Amount divided by (y) the arithmetic average of the Volume Weighted Average
Prices of the Common Stock for each Trading Day during the Cash Settlement
Averaging Period.

 

(b) If the Issuer receives notice of conversion after the Final Notice Date, the
Issuer will not send individual notices of its election to satisfy all or any
portion of the Conversion Obligation in cash. Instead, if the Issuer elects to
satisfy all or any portion of the Conversion Obligation in cash, the Issuer will
send a single notice to the Trustee of the dollar amount to be satisfied in cash
(which must be expressed either as 100% of the Conversion Obligation or as a
fixed dollar amount) at any time on or before the Final Notice Date. Settlement
amounts will be computed and settlement dates will be determined in the same
manner as set forth under Section 12.3(a) above except that the “Cash Settlement
Averaging Period” shall be the twenty (20) consecutive Trading Days ending on
the third Trading Day prior to the Stated Maturity. If the Issuer elects to
satisfy all or any portion of the Conversion Obligation in respect of
conversions made after the Final Notice Date in cash, Holders surrendering
Securities for conversion may retract a Conversion Notice that was give after
the Final Notice Date at any time prior to the close of business on the Business
Day immediately preceding the Stated Maturity. Settlement (in cash and/or shares
of Common Stock) will occur on the third Trading Day following the final day of
such Cash Settlement Averaging Period.



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in the Indenture, at any time prior
to Stated Maturity, the Issuer may irrevocably elect, in its sole discretion
without the consent of the Holders, by notice to the Trustee and the Holders to
satisfy in cash 100% of the Principal Amount of the Securities converted after
the date of such election. After making such an election, the Issuer still may
satisfy the remainder of the Conversion Obligation to the extent it exceeds the
Principal Amount in cash or Common Stock or a combination of cash and Common
Stock. The Issuer will provide notice of such election in the same manner as set
forth above under either clause (a) or (b), whichever is applicable. Settlement
amounts will be computed and settlement dates will be determined in the same
manner as set forth above under clause (a) or (b), as applicable.

 

6. No reference herein to the Indenture and no provision of this Security or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and premium, if any,
interest and additional interest, if any, on this Security at the place, times,
and rate, and in the currency, herein prescribed.

 

7. The Securities are issuable only as registered Securities without coupons in
denominations of $1,000 and any multiple of $1,000.

 

8. In the manner and subject to the limitations provided in the Indenture, this
Security may be exchanged for a like aggregate Principal Amount of Securities of
other authorized denominations.

 

9. Upon due presentment for registration of transfer of this Security at the
above-mentioned office or agency of the Issuer, a new Security or Securities of
authorized denominations, for a like aggregate Principal Amount, will be issued
to the transferee as provided in the Indenture. No service charge shall be made
for any such transfer, but the Issuer may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto.

 

10. The Securities do not have the benefit of any sinking fund obligations.

 

11. If at any time there shall occur any Designated Event that is also a
Fundamental Change (as defined in the Indenture) with respect to the Issuer,
each Holder of Securities shall, except as otherwise provided in the Indenture,
have the right, at such Holder’s option but subject to the conditions set forth
in the Indenture, to require the Issuer to repurchase on the Repurchase Date as
defined in the Indenture all or any part of such Holder’s Securities that is
$1,000 or a multiple thereof at a Repurchase Price equal to the Principal Amount
thereof, and accrued and unpaid interest, if any, up to but excluding the
Repurchase Date.

 

12. If a Designated Event that is a Fundamental Change occurs at a time when the
Issuer is prohibited from repurchasing Securities for cash, the Issuer shall
offer to Holders to pay the Repurchase Price in shares of Common Stock (or other
common stock into which the Securities are then convertible). The number of
shares of Common Stock a Holder will receive upon exercise of such option will
equal the Repurchase Price divided by 95% of the average of



--------------------------------------------------------------------------------

the Closing Sale Prices of the Common Stock for the five Trading Days
immediately preceding the second Business Day immediately preceding the
Repurchase Date. The Issuer shall use its reasonable efforts to ensure that all
such shares of common stock, when delivered to Holders, are Freely Tradable
Stock. If the Issuer has stated in the Designated Event Notice that it expects
to be able to deliver Freely Tradable Stock, Holders that tender their
Securities for repurchase for stock will be permitted to withdraw their tendered
Securities if the Issuer is unable to deliver Freely Tradable Stock at the
Repurchase Date.

 

13. Subject to payment by the Issuer of a sum sufficient to pay the amount due
on repurchase, interest on this Security (or portion hereof if this Security is
repurchased in part) shall cease to accrue on the date duly fixed for repurchase
of this Security (or portion hereof if this Security is repurchased in part).

 

14. The Holder of this Security and the Common Stock issuable on the conversion
hereof is entitled to the benefits of a Registration Rights Agreement executed
by the Issuer. Whenever in this Security there is a reference to the payment of
interest on, or in respect of, a Security, such mention shall be deemed to
include mention of the payment of liquidated damages to the extent payable as
contemplated in such Registration Rights Agreement.

 

15. The Issuer, the Trustee and any authorized agent of the Issuer or the
Trustee may deem and treat the registered Holder hereof as the absolute owner of
this Security (whether or not this Security shall be overdue and notwithstanding
any notation of ownership or other writing hereon made by anyone other than the
Issuer or the Trustee or any authorized agent of the Issuer or the Trustee), for
the purpose of receiving payment of, or on account of, the principal hereof and
premium, if any, and, subject to the provisions on the face hereof, interest
hereon and for all other purposes, and neither the Issuer nor the Trustee nor
any authorized agent of the Issuer or the Trustee shall be affected by any
notice to the contrary.

 

16. No recourse shall be had for the payment of the principal of or premium, if
any, or the interest on this Security, for any claim based hereon, or otherwise
in respect hereof, or based on or in respect of the Indenture or any indenture
supplemental thereto, against any incorporator, as such, or against any past,
present or future stockholder, officer or director, as such, of the Issuer or of
any partner or member of the Issuer or of any successor, either directly or
through the Issuer or any successor, whether by virtue of any constitution,
statute or rule of law or by the enforcement of any assessment or penalty or
otherwise, all such liability being, by the acceptance thereof and as part of
the consideration for the issue hereof, expressly waived and released.

 

17. The Indenture and this Security shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

 

[FORM OF FACE OF NOTES DUE 2011]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH GATEWAY, INC. (THE “COMPANY”) OR ANY AFFILIATE
OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH
SECURITY) ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS
THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT
THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (D) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO THE RIGHTS OF THE COMPANY AND THE TRUSTEE PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM, AND IN EACH OF THE FOREGOING CASES WHERE REGISTRATION OR TRANSFER OF
THIS SECURITY IS REQUIRED, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON
THE OTHER SIDE OF THIS SECURITY COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
TRUSTEE. THIS LEGEND WILL BE REMOVED AFTER THE RESALE RESTRICTION TERMINATION
DATE UPON THE REQUEST OF THE HOLDER AND THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATES AND/OR OTHER INFORMATION SATISFACTORY TO THE COMPANY.



--------------------------------------------------------------------------------

No. 1

  

$                    

 

Gateway, Inc.

 

2.00% Senior Convertible Notes Due 2011

 

Gateway, Inc. (the “Issuer”), for value received hereby promises to pay to
                     or registered assigns the principal sum of
                     Dollars (which Principal Amount may from time to time be
increased or decreased to such other Principal Amounts (which, taken together
with the Principal Amounts of all other Outstanding Notes Due 2011, shall not
exceed $150,000,000 in the aggregate at any time) by adjustments made on the
records of the Trustee hereinafter referred to in accordance with the Indenture)
at the Issuer’s office or agency for said purpose in the Borough of Manhattan,
The City of New York, on December 31, 2011, in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts, and to pay interest, semi-annually on June
30 and December 31 of each year and at maturity, beginning on June 30, 2005, on
said principal sum in like coin or currency at the rate per annum set forth
above. Interest shall accrue from December 21, 2004, or from the most recent
date to which interest has been paid or duly provided for on the Securities to
but not including such interest payment date. The interest so payable on any
June 30 or December 31 will, except as otherwise provided in the Indenture
referred to on the reverse hereof, be paid to the person in whose name this
Security is registered at the close of business on the June 15 or December 15,
as the case may be, preceding such June 30 or December 31, whether or not such
day is a Business Day; provided that interest may be paid, at the option of the
Issuer, by wire transfer in same-day funds or by mailing a check therefor
payable to the registered Holder entitled thereto at his last address as it
appears on the Security register.

 

Reference is made to the further provisions set forth on the reverse hereof,
including without limitation provisions giving the Holder hereof the right to
convert this Security into Common Stock of the Issuer on the terms and subject
to the conditions and limitations referred to on the reverse hereof, as more
fully specified in the Indenture. Such further provisions shall for all purposes
have the same effect as though fully set forth at this place.

 

This Security shall not be valid or obligatory until the certificate of
authentication hereon shall have been duly signed by the Trustee acting under
the Indenture.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated: December     , 2004

 

GATEWAY, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Roderick M. Sherwood III

Title:

 

Senior Vice President and

Chief Financial Officer

 

Attest:

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

U.S. National Bank Association, as Trustee certifies that this is one of the
Securities referred to in the within-mentioned Indenture.

 

U.S. NATIONAL BANK ASSOCIATION,

as Trustee

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Signatory

 

Dated: December     , 2004



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

 

Gateway, Inc.

 

2.00% Senior Convertible Notes Due 2011

 

1. This Security is one of a duly authorized issue of debt securities of the
Issuer, limited to up to the aggregate Principal Amount of $150,000,000, issued
or to be issued as Notes Due 2011 pursuant to an indenture dated as of December
21, 2004 (the “Indenture”), duly executed and delivered by the Issuer to U.S.
Bank National Association, as Trustee (the “Trustee”). Reference is hereby made
to the Indenture and all indentures supplemental thereto for a description of
the rights, limitations of rights, obligations, duties and immunities thereunder
of the Trustee, the Issuer and the Holders (the word “Holders” or “Holder”
meaning the registered Holders or registered Holder) of the Securities. Terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Indenture.

 

2. In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of all the Securities and interest accrued
thereon may be declared due and payable, in the manner and with the effect, and
subject to the conditions, provided in the Indenture. The Indenture provides
that in certain events a declaration of default, a default, or the consequences
of either of them may be waived by the Holders of a majority in aggregate
Principal Amount of the Securities then outstanding except a default in the
payment of principal, Repurchase Price of or premium, if any, interest, or
additional interest, if any, on any of the Securities or in respect of the
conversion of any of the Securities. Any such consent or waiver by the Holder of
this Security (unless revoked as provided in the Indenture) shall be conclusive
and binding upon such Holder and upon all future Holders and owners of this
Security and any Security which may be issued in exchange or substitution
hereof, whether or not any notation thereof is made upon this Security or such
other Securities. If the Outstanding Securities are declared immediately due and
payable as a result of an Event of Default (other than an Event of Default
arising from bankruptcy, insolvency or reorganization, as provided in the
Indenture) at a time when the Issuer is prohibited from repurchasing Securities,
the Issuer shall, if so requested by any Holder, pay the principal, premium, if
any, and additional interest, if any, on such Holder’s Outstanding Securities in
shares of Common Stock. The number of shares of Common Stock a Holder will
receive shall equal the sum of the principal, premium, if any, and additional
interest, if any, divided by 95% of the average of the Closing Sale Prices of
the Common Stock for the five Trading Days immediately preceding the second
Business Day immediately preceding the payment date. The Issuer shall notify
Holders within 10 days of an acceleration of the Securities as a result of an
Event of Default as to whether the Issuer expects to be able to repay the
Securities for cash and if not, whether the Issuer expects to be able to deliver
Freely Tradable Stock upon the exercise by a Holder of its right to receive as
payment shares of Common Stock. If the Issuer notifies Holders that it is unable
to satisfy its payment obligations in cash, Holders shall have 30 days after
receipt of such notice to tender their Securities for payment in Common Stock.
The Issuer shall use its reasonable efforts to deliver Freely Tradable Stock to
Holders in such an event and to deliver such shares of stock no less than seven
Trading Days after and no more than 30 Trading Days after such the request by
the Holder. If the Issuer



--------------------------------------------------------------------------------

has stated in the notice described above that it expects to be able to deliver
Freely Tradable Stock, each Holder that requested that the Issuer pay the
principal, premium, if any, and additional interest, if any, on such Holder’s
Outstanding Securities in shares of Common Stock shall be permitted to withdraw
its request if the Issuer is unable to deliver Freely Tradable Stock to such
Holder on the payment date.

 

3. The Indenture permits the Issuer and the Trustee, without the consent of any
of the Holders under the circumstances described in Section 7.1 of the
Indenture, and with the consent of the Holders of not less than a majority in
aggregate Principal Amount of the Securities at the time outstanding, evidenced
as in the Indenture provided, to execute supplemental indentures adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Indenture or of any supplemental indenture or modifying in any manner the
rights of the Holders of the Securities; provided that no such supplemental
indenture shall (a) extend the Stated Maturity of any Security, or reduce the
rate or extend the time for payment of interest thereon, or reduce the Principal
Amount thereof, or reduce any amount payable on repurchase thereof, or impair
the right of any Holder to institute suit for the payment thereof, or make the
of principal thereof or interest thereon payable in any coin or currency other
than that provided herein, or affect the obligation of the Issuer to repurchase
any Security upon the happening of a Designated Event in a manner adverse to the
Holders of Securities, or impair the right to convert the Securities into Common
Stock subject to the terms set forth in the Indenture, including Section 12.6
thereof, or reduce the number of shares of Common Stock, the amount of cash or
the amount of other property receivable upon conversion, in each case, without
the consent of the Holder of each Security so affected, or modify any of the
provisions of Section 7.2 or Section 4.9 of the Indenture, except to increase
any such percentage or to provide that certain other provisions of the Indenture
cannot be modified or waived without the consent of the Holder of each Security
so affected, or change any obligation of the Issuer to maintain an office or
agency in the places and for the purposes set forth in Section 2.3 of the
Indenture, or reduce the voting requirements set forth in the Indenture or (b)
reduce the aforesaid percentage of Securities the Holders of which are required
to consent to any such supplemental indenture, without the consent of the
Holders of all Securities then Outstanding.

 

4. Subject to the provisions of the Indenture, including the right of the Issuer
to satisfy its obligation with respect to any demand for conversion by
delivering Common Stock, cash or a combination of cash and Common Stock, the
Holder of this Security has the right, at his option, at any time until and
including, but not after the close of business on, the last Trading Day prior to
December 31, 2011 (except that, in case this Security or a portion hereof shall
be called for repurchase and the Issuer shall not thereafter default in making
due provision for the payment of the repurchase price, such right shall
terminate with respect to this Security or such portion hereof at the close of
business on the Business Day prior to the date fixed for repurchase), to convert
the Principal Amount of this Security, or any portion thereof which is $1,000 or
a multiple of $1,000, into fully paid and non-assessable shares of Common Stock
of the Issuer, as said shares shall be constituted at the date of conversion, at
the conversion rate of 115.8749 shares of Common Stock per $1,000 Principal
Amount of Securities (the “Conversion Rate”) or at the adjusted Conversion Rate
in effect at the date of conversion if an adjustment has been made, determined
as provided in the Indenture (including any Additional Shares), upon surrender
of this Security to the Conversion Agent at the office or agency of the
Conversion Agent maintained for that purpose in the Borough of Manhattan, The
City of New York, together



--------------------------------------------------------------------------------

with a fully executed notice substantially in the form set forth at the foot
hereof that the Holder elects so to convert this Security (or any portion hereof
which is a multiple of $1,000 Principal Amount) and, if this Security is
surrendered for conversion during the period between the close of business on
June 15 or December 15 in any year and the opening of business on the following
June 30 or December 31 and has not been called for repurchase on a repurchase
date within such period (or on such June 30 or December 31), accompanied by
payment of an amount equal to the interest payable on such June 30 or December
31 on the Principal Amount of the Security being surrendered for conversion.
Except as provided in the preceding sentence or as otherwise expressly provided
in the Indenture, no payment or adjustment shall be made on account of interest
accrued on this Security (or portion thereof) so converted or on account of any
dividend or distribution on any such Common Stock issued upon conversion, but
the Holder of record of this Security on June 15 or December 15 shall be
entitled to receive interest on such Security on the succeeding June 30 or
December 31 notwithstanding the conversion of such Security prior to such June
30 or December 31. If so required by the Issuer or the Trustee, this Security,
upon surrender for conversion as aforesaid, shall be duly endorsed by, or be
accompanied by instruments of transfer, in form satisfactory to the Issuer, duly
executed by, the Holder or by his duly authorized attorney. The conversion price
from time to time in effect is subject to adjustment as provided in the
Indenture. No fractions of shares will be issued on conversion. An adjustment in
cash will be made for any fractional interest in accordance with and as provided
in the Indenture.

 

5. Under the terms of the Indenture, the Issuer may elect to satisfy all of its
Conversion Obligation in cash. If the Issuer receives notice of conversion on or
prior to the day that is 23 Business Days prior to the Stated Maturity of a
Security, the following procedures will apply:

 

(a) If the Issuer chooses to satisfy all or any portion of the Conversion
Obligation in cash, the Issuer will notify the Holder through the Trustee of the
dollar amount to be satisfied in cash (which must be expressed either as 100% of
the Conversion Obligation or as a fixed dollar amount) at any time on or before
the end of the Cash Settlement Notice Period. If the Issuer timely elects to
satisfy all or any portion of the Conversion Obligation in cash, the conversion
notice may be retracted by the Holder at any time during the two Trading Day
period beginning on the day after the final day of the Cash Settlement Notice
Period (the “Conversion Retraction Period”); no such retraction can be made (and
a conversion notice shall be irrevocable) if the Issuer does not elect to
satisfy all or any portion of the Conversion Obligation in cash (other than cash
in lieu of fractional shares). If the conversion notice has not been retracted,
then settlement (in cash and/or shares of Common Stock) will occur on the third
Trading Day following the final day of the 20-Trading Day period beginning on
the third Trading Day following the final day of the Conversion Retraction
Period (the “Cash Settlement Averaging Period”). Settlement amounts will be
computed as follows:

 

(iv) If the Issuer elects to satisfy the entire Conversion Obligation in shares
of Common Stock, the Issuer will deliver to Holders surrendering Securities for
conversion a number of shares of Common Stock equal to (A) the aggregate
Principal Amount of Securities to be converted divided by (B) 1,000 multiplied
by (C) the Conversion Rate.



--------------------------------------------------------------------------------

(v) If the Issuer elects to satisfy the entire Conversion Obligation in cash,
the Issuer will deliver to Holders surrendering Securities for conversion cash
in an amount equal to the product of:

 

  (A) a number equal to (1) the aggregate Principal Amount of Securities to be
converted divided by 1,000 multiplied by (2) the Conversion Rate and

 

  (B) the arithmetic average of the Volume Weighted Average Prices of the Common
Stock for each Trading Day during the Cash Settlement Averaging Period.

 

(vi) If the Issuer elects to satisfy in cash a fixed portion of the Conversion
Obligation other than the entire obligation, or a percentage of the Conversion
Obligation other than 100%, the Issuer will deliver to Holders surrendering
Securities for conversion such cash amount (“Cash Amount”) and a number of
shares of Common Stock equal to the greater of:

 

  (A) zero and

 

  (B) the excess, if any of

 

  (1) the number of shares of Common Stock equal to (x) the aggregate Principal
Amount of Securities to be converted divided by 1,000, multiplied by (y) the
Conversion Rate, minus

 

  (2) the number of shares of Common Stock equal to the quotient of (x) the Cash
Amount divided by (y) the arithmetic average of the Volume Weighted Average
Prices of the Common Stock for each Trading Day during the Cash Settlement
Averaging Period.

 

(b) If the Issuer receives notice of conversion after the Final Notice Date, the
Issuer will not send individual notices of its election to satisfy all or any
portion of the Conversion Obligation in cash. Instead, if the Issuer elects to
satisfy all or any portion of the Conversion Obligation in cash, the Issuer will
send a single notice to the Trustee of the dollar amount to be satisfied in cash
(which must be expressed either as 100% of the Conversion Obligation or as a
fixed dollar amount) at any time on or before the Final Notice Date. Settlement
amounts will be computed and settlement dates will be determined in the same
manner as set forth under Section 12.3(a) above except that the “Cash Settlement
Averaging Period” shall be the twenty (20) consecutive Trading Days ending on
the third Trading Day prior to the Stated Maturity. If the Issuer elects to
satisfy all or any portion of the Conversion Obligation in respect of
conversions made after the Final Notice Date in cash, Holders surrendering
Securities for conversion may retract a Conversion Notice that was give after
the Final Notice Date at any time prior to the close of business on the Business
Day immediately preceding the Stated Maturity. Settlement (in cash and/or shares
of Common Stock) will occur on the third Trading Day following the final day of
such Cash Settlement Averaging Period.



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in the Indenture, at any time prior
to Stated Maturity, the Issuer may irrevocably elect, in its sole discretion
without the consent of the Holders, by notice to the Trustee and the Holders to
satisfy in cash 100% of the Principal Amount of the Securities converted after
the date of such election. After making such an election, the Issuer still may
satisfy the remainder of the Conversion Obligation to the extent it exceeds the
Principal Amount in cash or Common Stock or a combination of cash and Common
Stock. The Issuer will provide notice of such election in the same manner as set
forth above under either clause (a) or (b), whichever is applicable. Settlement
amounts will be computed and settlement dates will be determined in the same
manner as set forth above under clause (a) or (b), as applicable.

 

6. No reference herein to the Indenture and no provision of this Security or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and premium, if any,
interest and additional interest, if any, on this Security at the place, times,
and rate, and in the currency, herein prescribed.

 

7. The Securities are issuable only as registered Securities without coupons in
denominations of $1,000 and any multiple of $1,000.

 

8. In the manner and subject to the limitations provided in the Indenture, this
Security may be exchanged for a like aggregate Principal Amount of Securities of
other authorized denominations.

 

9. Upon due presentment for registration of transfer of this Security at the
above-mentioned office or agency of the Issuer, a new Security or Securities of
authorized denominations, for a like aggregate Principal Amount, will be issued
to the transferee as provided in the Indenture. No service charge shall be made
for any such transfer, but the Issuer may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto.

 

10. The Securities do not have the benefit of any sinking fund obligations.

 

11. If at any time there shall occur any Designated Event that is also a
Fundamental Change (as defined in the Indenture) with respect to the Issuer,
each Holder of Securities shall, except as otherwise provided in the Indenture,
have the right, at such Holder’s option but subject to the conditions set forth
in the Indenture, to require the Issuer to repurchase on the Repurchase Date as
defined in the Indenture all or any part of such Holder’s Securities that is
$1,000 or a multiple thereof at a Repurchase Price equal to the Principal Amount
thereof, and accrued and unpaid interest, if any, up to but excluding the
Repurchase Date.

 

12. If a Designated Event that is a Fundamental Change occurs at a time when the
Issuer is prohibited from repurchasing Securities for cash, the Issuer shall
offer to Holders to pay the Repurchase Price in shares of Common Stock (or other
common stock into which the Securities are then convertible). The number of
shares of Common Stock a Holder will receive upon exercise of such option will
equal the Repurchase Price divided by 95% of the average of



--------------------------------------------------------------------------------

the Closing Sale Prices of the Common Stock for the five Trading Days
immediately preceding the second Business Day immediately preceding the
Repurchase Date. The Issuer shall use its reasonable efforts to ensure that all
such shares of common stock, when delivered to Holders, are Freely Tradable
Stock. If the Issuer has stated in the Designated Event Notice that it expects
to be able to deliver Freely Tradable Stock, Holders that tender their
Securities for repurchase for stock will be permitted to withdraw their tendered
Securities if the Issuer is unable to deliver Freely Tradable Stock at the
Repurchase Date.

 

13. Subject to payment by the Issuer of a sum sufficient to pay the amount due
on repurchase, interest on this Security (or portion hereof if this Security is
repurchased in part) shall cease to accrue on the date duly fixed for repurchase
of this Security (or portion hereof if this Security is repurchased in part).

 

14. The Holder of this Security and the Common Stock issuable on the conversion
hereof is entitled to the benefits of a Registration Rights Agreement executed
by the Issuer. Whenever in this Security there is a reference to the payment of
interest on, or in respect of, a Security, such mention shall be deemed to
include mention of the payment of liquidated damages to the extent payable as
contemplated in such Registration Rights Agreement.

 

15. The Issuer, the Trustee and any authorized agent of the Issuer or the
Trustee may deem and treat the registered Holder hereof as the absolute owner of
this Security (whether or not this Security shall be overdue and notwithstanding
any notation of ownership or other writing hereon made by anyone other than the
Issuer or the Trustee or any authorized agent of the Issuer or the Trustee), for
the purpose of receiving payment of, or on account of, the principal hereof and
premium, if any, and, subject to the provisions on the face hereof, interest
hereon and for all other purposes, and neither the Issuer nor the Trustee nor
any authorized agent of the Issuer or the Trustee shall be affected by any
notice to the contrary.

 

16. No recourse shall be had for the payment of the principal of or premium, if
any, or the interest on this Security, for any claim based hereon, or otherwise
in respect hereof, or based on or in respect of the Indenture or any indenture
supplemental thereto, against any incorporator, as such, or against any past,
present or future stockholder, officer or director, as such, of the Issuer or of
any partner or member of the Issuer or of any successor, either directly or
through the Issuer or any successor, whether by virtue of any constitution,
statute or rule of law or by the enforcement of any assessment or penalty or
otherwise, all such liability being, by the acceptance thereof and as part of
the consideration for the issue hereof, expressly waived and released.

 

17. The Indenture and this Security shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

 

[FORM OF CONVERSION NOTICE]

 

Re: Gateway, Inc.     % Senior Convertible Notes Due 20     (the “Securities”)

 

To: Gateway, Inc.

 

The undersigned owner of this Security hereby: (i) irrevocably exercises the
option to convert this Security, or the portion hereof below designated, for
shares of Common Stock of Gateway, Inc. in accordance with the terms of the
Indenture referred to in this Security and (ii) directs that such shares of
Common Stock deliverable upon the conversion, together with any check in payment
for fractional shares and any Security(ies) representing any unconverted
Principal Amount hereof, be issued and delivered to the registered Holder hereof
unless a different name has been indicated below. If shares and/or Security(ies)
are to be delivered registered in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto. Any amount required to be paid by the undersigned on account of
interest accompanies this Security.

 

Dated:

 

--------------------------------------------------------------------------------

Signature

 

Fill in for registration of shares if to be delivered, and of Securities if to
be issued, otherwise than to and in the name of the registered Holder.

 

--------------------------------------------------------------------------------

Social Security or Other

Taxpayer Identifying Number

 

--------------------------------------------------------------------------------

(Name)

--------------------------------------------------------------------------------

(Street Address)

--------------------------------------------------------------------------------

(City, State and Zip Code)

(Please print name and address)

 

--------------------------------------------------------------------------------

Principal Amount to be Converted

(if less than all)

$                        



--------------------------------------------------------------------------------

EXHIBIT D

 

[FORM OF OPTION OF HOLDER TO ELECT REPURCHASE

UPON DESIGNATED EVENT]

 

Re: Gateway, Inc.     % Senior Convertible Notes Due 20     (the “Securities”)

 

If you want to elect to have this Security purchased in its entirety by the
Issuer pursuant to Article Thirteen of the Indenture and Paragraph 12 of this
Security, check the box:

 

¨

 

If you want to elect to have only a part of this Security purchased by the
Issuer pursuant to Article Thirteen of the Indenture and Paragraph 12 of this
Security, state the Principal Amount ($1,000 or multiples thereof): $

 

The undersigned owner of this Security irrevocably exercises its option to
require the Issuer to purchase this Security or a portion hereof as specified
above pursuant to Article Thirteen of the Indenture and Paragraph 12 of this
Security.

 

     Certificate No. or Depositary Procedures   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Dated:    Your Signature:   

--------------------------------------------------------------------------------

          (Sign exactly as name appears on the face of this Security)

 

Signature Guarantee:

 

 

--------------------------------------------------------------------------------

(Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor acceptable to the
Trustee)



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER

OF RESTRICTED COMMON STOCK

 

(Transfers pursuant to Section 12.12(b) of the Indenture)

 

[NAME AND ADDRESS OF COMMON STOCK TRANSFER AGENT]

 

Re: Gateway, Inc.     % Senior Convertible Notes due 20     (the “Notes”)

 

Reference is hereby made to the Indenture dated as of December 21, 2004 (the
“Indenture”) between Gateway, Inc. and U.S. Bank National Association, as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given them in the Indenture.

 

This letter relates to                      shares of Common Stock represented
by the accompanying certificate(s) that were issued upon conversion of Notes and
which are held in the name of [name of transferor] (the “Transferor”) to effect
the transfer of such Common Stock.

 

In connection with the transfer of such shares of Common Stock, the undersigned
confirms that such shares of Common Stock are being transferred:

 

CHECK ONE BOX BELOW

 

(1) ¨ to the Issuer; or

 

(2) ¨ pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”); or

 

(3) ¨ pursuant to an exemption from registration under the Securities Act
provided by Rule 144 thereunder; or

 

(4) ¨ pursuant to an exemption from registration under the Securities Act.



--------------------------------------------------------------------------------

Unless one of the boxes is checked, the transfer agent will refuse to register
any of the Common Stock evidenced by this certificate in the name of any person
other than the registered holder thereof; provided, however, that if box (3) or
(4) is checked, the transfer agent may require, prior to registering any such
transfer of the Common Stock such certifications and other information, and if
box (4) is checked such legal opinions, as the Issuer has reasonably requested
in writing, by delivery to the transfer agent of a standing letter of
instruction, to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 

[Name of Transferor],

By

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Dated: